 



EXHIBIT 10.1
EXCHANGE AGREEMENT
     THIS EXCHANGE AGREEMENT (this “Agreement”) is entered into as of this 11th
day of December, 2006 by and among ViewCast.com, Inc., a Delaware corporation
(the “Company”), Osprey Technologies, Inc., a Delaware corporation (“Osprey”)
and Videoware, Inc., a Delaware corporation (“Videoware”) and Ardinger Family
Partnership, Ltd., a Texas limited partnership (“Ardinger” and collectively with
the Company, Osprey and Videoware, the “Parties”).
RECITALS:
     WHEREAS, the Company, Osprey, Videoware and Ardinger are parties to an
Amended and Restated Loan and Security Agreement (the “Loan Agreement”) dated as
of October 15, 2003 which currently has outstanding $10,509,582.25 of unpaid
principal and $3,891,360.53 of unpaid interest;
     WHEREAS, the Parties have agreed that in connection with amending the Loan
Agreement, (i) Ardinger will enter into an amended and restated loan and
security agreement (the “Amended Loan Agreement”) in substantially the form as
set forth on Exhibit A hereto; (ii) the Company will issue Ardinger an aggregate
of 80,000 shares of Series E Convertible Redeemable Preferred Stock (the
“Series E Preferred”), to be issued in eight (8) certificates of 10,000 shares
of Series E Preferred each, with terms substantially similar to the terms set
forth on Exhibit B hereto; (iii) the Company will issue Ardinger $1,259,582 (the
“Dollar Value of Common Stock”) worth of common stock of the Company, par value
$0.0001 per share (the “Common Stock”), with the exact number of shares to be
issued to be determined by dividing the Dollar Value of Common Stock by the
lesser of (a) the average closing sale price of the Common Stock on the
Over-the-Counter Bulletin Board during the five (5) trading days ending on the
date immediately prior to the Closing (as defined below) or (b) the closing sale
price of the Common Stock on the Over-the-Counter Bulletin Board on the last
trading day prior to the Closing (such exact number of shares being the
“Exchange Shares”); and (iv) the Company will issue Ardinger a seven year
warrant to purchase up to 2,500,000 shares of Common Stock at an exercise price
equal to 110% of the average closing sale price of the Common Stock on the
Over-The-Counter Bulletin Board during the five (5) trading days ending on the
date immediately prior to the Closing (the “Warrant”) with terms substantially
similar to the terms set forth on Exhibit C hereto;
     WHEREAS, the three disinterested directors of the Company, who constitute a
majority of the board of directors, have approved the terms set forth in this
Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements, and conditions hereinafter
set forth, the parties hereto agree as follows:
1. Amendment and Restatement of the Loan Agreement.
     (a) Amendment of Loan Agreement. Upon the terms and subject to the
conditions of this Agreement, at the Closing, Ardinger shall amend the Loan
Agreement and enter into the Amended Loan Agreement.
     (b) Consideration for the Amendment and Restatement of the Loan Agreement.
At the Closing, in full consideration of the amendment and restatement of the
Loan Agreement: (i) Ardinger shall enter into the Amended Loan Agreement with
the Company, Osprey and Videoware; (ii) the Company shall issue to Ardinger
80,000 shares of Series E Preferred in eight (8) certificates of 10,000 shares
of Series E Preferred each; (iii) the Company shall issue to Ardinger the
Exchange Shares; (iv) the

 



--------------------------------------------------------------------------------



 



Company and Ardinger entering into the Warrant; and (v) the Company and Ardinger
entering into the registration rights agreement (the “Registration Rights
Agreement”) in substantially the form attached hereto as Exhibit D.
2. Closing.
     (a) Time and Place of Closing. Subject to the satisfaction or waiver of all
conditions precedent set forth herein, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place on a date to be
agreed upon by the parties hereto at the offices of Haynes and Boone, LLP, 901
Main Street, Suite 3100, Dallas, Texas (the date and time on which the Closing
occurs are referred to herein as the “Closing Date”).
     (b) Deliveries by the Company, Osprey and Videoware at the Closing. At the
Closing, the Company, Osprey and Videoware shall deliver or cause to be
delivered to Ardinger the following:
     (i) the Amended Loan Agreement and the documents related thereto executed
by the Company, Osprey and Videoware;
     (ii) a copy of the Certificate of Designation of the Series E Preferred,
certified by the Secretary of State of Delaware as being a true and correct copy
of the Certificate of Designation of the Series E Preferred and as having been
duly filed by the Company on or prior to the Closing Date;
     (iii) stock certificate(s) in Ardinger’s name representing the shares of
Series E Preferred to be issued to Ardinger pursuant to this Agreement, which
shall be in definitive form and registered in the name of Ardinger and in a
single certificate or in such other denominations as Ardinger shall request;
     (iv) a letter from the Company to the transfer agent for the Common Stock
requesting that as soon as reasonably practicable after Closing stock
certificate(s) be issued in Ardinger’s name representing the Exchange Shares to
be issued to Ardinger pursuant to this Agreement which stock certificate(s)
shall be in definitive form and registered in the name of Ardinger and in a
single certificate or in such other denominations as Ardinger shall request;
     (v) the Warrant executed by the Company;
     (vi) the Registration Rights Agreement executed by the Company; and
     (vii) such other documents, instruments, and certificates incidental to the
transactions contemplated by this Agreement and reasonably requested by
Ardinger.
     (c) Deliveries by Ardinger at the Closing. At the Closing, Ardinger shall
deliver to the Company, Osprey and Videoware the following:
     (i) the Amended Loan Agreement and the documents related thereto executed
by Ardinger;
     (ii) the Warrant executed by Ardinger;
     (iii) the Registration Rights Agreement executed by Ardinger; and

Page 2



--------------------------------------------------------------------------------



 



          (iv) such other documents, instruments, and certificates incidental to
the transactions contemplated by this Agreement and reasonably requested by the
Company, Osprey or Videoware.
3. Representations and Warranties of the Company, Osprey and Videoware. Each of
the Company, Osprey and Videoware jointly and separately hereby represents and
warrants to Ardinger as follows:
     (a) Organization, Standing and Authorization. Each of the Company and its
subsidiaries is duly organized, validly existing, and in good standing under the
laws of its jurisdiction of organization, and each of the Company and its
subsidiaries has all power and authority to own its properties and assets and to
carry on its business as it is now being conducted. Each of the Company, Osprey
and Videoware has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement and under any other instrument and
document delivered at the Closing pursuant to Section 2(b) hereof (collectively,
the “Company Transaction Documents”). The execution, delivery, and performance
by the Company, Osprey and Videoware of each of the Company Transaction
Documents have been duly and validly authorized by all necessary action
(corporate or otherwise) and proceedings on the part of the Company, Osprey and
Videoware, as applicable. This Agreement has been, and each of the other Company
Transaction Documents will be at the Closing, duly and validly executed and
delivered by the Company, Osprey and Videoware, as applicable, and this
Agreement constitutes, and each of the other Company Transaction Documents will
constitute upon delivery at the Closing, the valid and binding agreement of the
Company, Osprey and Videoware, as applicable, enforceable against each of them
in accordance with its terms, subject to applicable bankruptcy, reorganization,
moratorium, and similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).
     (b) Consents and Conflicts. Except for those that will have been obtained
at or prior to the Closing and that will be effective at the Closing, no
actions, consents, approvals or orders of, or filings or registrations with, any
governmental authorities or third parties are required in connection with the
execution, delivery, or performance by the Company, Osprey or Videoware, as
applicable, of the Company Transaction Documents. Neither the execution and
delivery of the Company Transaction Documents by the Company, Osprey and
Videoware nor the performance by each of the Company, Osprey and Videoware of
its obligations thereunder will: (i) violate or conflict with any of the terms,
conditions, or provisions of the certificate of incorporation or bylaws of the
Company, Osprey or Videoware currently in effect or in effect at the Closing;
(ii) violate, result in a breach of or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under any of the terms, conditions, or provisions
of any documents, agreements, or other instruments to which the Company or any
of its subsidiaries are a party or by which the Company or any of its
subsidiaries are bound or to which any of the Company’s or its subsidiaries’
assets are subject; (iii) violate any applicable state, federal, foreign or
local law, statute, ordinance, or regulation (collectively, the “Law”); or
(iv) violate any judgment, writ, injunction, order, or ruling of any court or
state, federal, foreign or local governmental authority (collectively, the
“Order”) binding on the Company or any of its subsidiaries.
     (c) Securities Laws. In reliance on the representations of Ardinger
contained in Section 4(c), the offer, issuance, sale and delivery of the
Series E Preferred, the Exchange Shares and the Warrant, as provided in this
Agreement, are exempt from the registration and prospectus delivery requirements
of the Securities Act of 1933, as amended (collectively, with all of the rules
and regulations promulgated thereunder, the “Securities Act”), and all
applicable state securities laws, and are otherwise in compliance with such
laws. Neither the Company, nor anyone acting on its behalf, has offered or sold
or will offer or sell any securities, or has taken or will take any other action
(including, without limitation, any offering of securities of the Company under
circumstances that would require, under the Securities Act, the

Page 3



--------------------------------------------------------------------------------



 



integration of such offering with the offering and sale of shares of Series E
Preferred, the Exchange Shares and the Warrant pursuant to this Agreement), that
would subject the transactions contemplated hereby to the registration or
prospectus delivery provisions of the Securities Act.
4. Representations and Warranties of Ardinger. Ardinger represents and warrants
to the Company, Osprey and Videoware as follows:
     (a) Organization, Standing and Authorization. Ardinger is a duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has full power and authority to execute, deliver and perform
its obligations under this Agreement and under any other instrument and document
delivered by Ardinger at the Closing pursuant to Section 2(c) hereof
(collectively, the “Ardinger Transaction Documents”). The execution, delivery,
and performance by Ardinger of each of the Ardinger Transaction Documents have
been duly and validly authorized by all necessary partnership action and
proceedings on the part of Ardinger. This Agreement has been, and each of the
other Ardinger Transaction Documents will be at the Closing, duly and validly
executed and delivered by Ardinger and this Agreement constitutes, and each of
the other Ardinger Transaction Documents will constitute upon delivery at the
Closing, the valid and binding agreement of Ardinger, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, reorganization,
moratorium, and similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).
     (b) Consents and Conflicts. No actions, consents, approvals or orders of,
or filings or registrations with, any governmental authorities or third parties
are required in connection with the execution, delivery, or performance by
Ardinger of the Ardinger Transaction Documents. Neither the execution and
delivery of the Ardinger Transaction Documents by Ardinger nor the performance
by Ardinger of its obligations thereunder will: (i) violate or conflict with any
of the terms, conditions, or provisions of the organizational and other
governing charter documents of Ardinger currently in effect or in effect at the
Closing; (ii) violate, result in a breach of or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under any of the terms, conditions,
or provisions of any documents, agreements, or other instruments to which
Ardinger is a party or by which it is bound or to which any of its assets is
subject; (iii) violate any Law; or (iv) violate any Order binding on Ardinger.
     (c) Securities Law Matters.
     (i) Ardinger is acquiring the Series E Preferred, the Warrant and the
Exchange Shares (which for the purposes of the representations contained in this
Section 4(c) shall include the Common Stock into which the Series E Preferred is
convertible and the Warrant is exercisable) to be acquired by it for its own
account and without a view to, or for sale in connection with, any distribution
thereof, nor with any present intention of distributing or selling the same in
violation of applicable federal or state securities laws;
     (ii) Ardinger has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Series E Preferred, the Warrant and the Exchange Shares, and Ardinger is
capable of bearing the economic risks of such investment and is able to bear a
complete loss of its investment in the Series E Preferred, the Warrant and the
Exchange Shares;

Page 4



--------------------------------------------------------------------------------



 



     (iii) Ardinger understands that the Series E Preferred, the Warrant and the
Exchange Shares are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and Ardinger’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Ardinger set forth herein in
order to determine the availability of such exemptions and the eligibility of
Ardinger to acquire the Series E Preferred, the Warrant and the Exchange Shares;
     (iv) Ardinger understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Series E Preferred, the Warrant or the
Exchange Shares or the fairness or suitability of the investment in the Series E
Preferred, the Warrant or the Exchange Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Series E Preferred, the
Warrant or the Exchange Shares;
     (v) Ardinger is Chairman of the Board and a significant stockholder of the
Company. Ardinger is not a broker or dealer (as defined in Sections 3(a)(4) and
3(a)(5) of the Securities Exchange Act of 1934, as amended (collectively with
all of the rules and regulations promulgated thereunder, the “Exchange Act”)),
member of a national securities exchange or person associated with a broker or
dealer as defined in Section 3(a)(18) of the Exchange Act; and
     (vii) Ardinger acknowledges that the Series E Preferred, the Warrant and
the Exchange Shares have not been registered under the Securities Act or any
other applicable state or local securities laws and that the Series E Preferred,
the Warrant and the Exchange Shares must be held indefinitely unless it is
subsequently registered under the Securities Act and such other applicable
securities laws or such sale is otherwise permitted pursuant to an available
exemption from such registration requirement. Ardinger further acknowledges that
the Warrant and each certificate evidencing Series E Preferred and Exchange
Shares issued and delivered by the Company hereunder shall be stamped or
otherwise imprinted with a legend in substantially the following form:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR PURSUANT TO THE SECURITIES OR “BLUE
SKY” LAWS OF ANY STATE. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED, OR OTHERWISE ASSIGNED EXCEPT PURSUANT TO A REGISTRATION STATEMENT WITH
RESPECT TO SUCH SECURITIES WHICH IS EFFECTIVE UNDER SUCH ACT OR PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT OR ANY APPLICABLE “BLUE
SKY” LAWS.
5. Covenants. At the Closing, the Company shall pay all reasonable expenses of
the Company and up to a maximum of $25,000 of the reasonable fees and expenses
of legal counsel to Ardinger incurred in connection with the negotiation,
preparation, execution and delivery of documents in connection with the
transactions contemplated hereby.

Page 5



--------------------------------------------------------------------------------



 



6. Conditions to Closing.
     (a) The Company, Osprey and Videoware. The obligation of the Company,
Osprey and Videoware to consummate the transactions contemplated hereby shall be
subject to the satisfaction at or prior to the Closing of the following
conditions:
     (i) Ardinger shall have complied in all material respects with all of its
agreements and covenants contained herein and required to be complied with at or
prior to the Closing, and all of the representations and warranties of Ardinger
contained herein shall be true and correct in all material respects (except to
the extent any representation or warranty is already qualified by materiality,
in which case it shall be true and correct without further qualification) on and
as of the Closing Date (except for representations or warranties that speak as
of a specific date, which shall be true and correct in all material respects, or
true and correct, as the case may be, as of such date) as if made on such date;
     (ii) Ardinger shall have delivered to the Company, Osprey and Videoware a
certificate, dated the Closing Date, stating (i) that all of the representations
and warranties of Ardinger contained herein are true and correct in all material
respects (except to the extent any representation or warranty is already
qualified by materiality, in which case it shall be true and correct without
further qualification) on and as of the Closing Date (except for representations
or warranties that speak as of a specific date, which shall be true and correct
in all material respects, or true and correct, as the case may be, as of such
date) as if made on such date; and (ii) that no material breach of any covenant
of Ardinger contained in this Agreement has occurred or would result from the
Closing hereunder;
     (iii) There shall not be in effect on the Closing Date any Order
restraining, enjoining or otherwise preventing the consummation of the
transactions contemplated by this Agreement; and
     (iv) The Company, Osprey and Videoware shall have received the deliveries
of Ardinger as set forth in Section 2(c) of this Agreement.
     (b) Ardinger. The obligation of Ardinger to consummate the transactions
contemplated hereby shall be subject to the satisfaction at or prior to the
Closing of the following conditions:
     (i) Each of the Company, Osprey and Videoware shall have complied in all
material respects with all of its agreements and covenants contained herein and
required to be complied with at or prior to the Closing, and all of the
representations and warranties of the Company, Osprey and Videoware shall be
true and correct in all material respects (except to the extent any
representation or warranty is already qualified by materiality, in which case it
shall be true and correct without further qualification) on and as of the
Closing Date (except for representations or warranties that speak as of a
specific date, which shall be true and correct in all material respects, or true
and correct, as the case may be, as of such date) as if made on such date;
     (ii) The Company shall have delivered to Ardinger a certificate, dated the
Closing Date, stating: (i) that all of the representations and warranties of the
Company, Osprey and Videoware contained herein are true and correct in all
material respects (except to the extent any representation or warranty is
already qualified by materiality, in which case it shall be true and correct
without further qualification) on and as of the Closing Date (except for
representations or warranties that speak as of a specific date, which shall be
true and correct in all material respects, or true and correct, as the case may
be, as of such date) as if made on such date; and (ii) that no material breach
of any covenant of the Company, Osprey and Videoware contained in this

Page 6



--------------------------------------------------------------------------------



 



Agreement has occurred or would result from the Closing hereunder; and
(iii) that there has not been a material adverse change in the business,
operations, financial condition or prospects of the Company since the date of
this Agreement;
     (iii) There shall not be in effect on the Closing Date any Order
restraining, enjoining or otherwise preventing the consummation of the
transactions contemplated by this Agreement; and
     (iv) Ardinger shall have received the deliveries of the Company, Osprey and
Videoware as set forth in Section 2(b) of this Agreement.
7. Termination. This Agreement may be terminated and the transactions herein
contemplated abandoned at any time: (a) by any party hereto, if the Closing has
not occurred on or before December 31, 2006; or (b) by the mutual written
agreement of the Company, Osprey, Videoware and Ardinger. If this Agreement is
terminated pursuant to this Section 7, this Agreement shall be null and void and
of no further force and effect (except for the provisions of Section 9(c), 9(d),
9(j), and 9(k) hereof, which shall survive any such termination).
8. Indemnification.
     (a) Indemnification Obligation. Each of the Company, Osprey and Videoware
agrees, jointly and severally, to indemnify and hold harmless Ardinger and its
affiliates and their respective officers, directors, employees, agents and
representatives (collectively “Representatives”), and Ardinger agrees to
indemnify and hold harmless the Company, Osprey and Videoware and their
affiliates and their respective Representatives, from and against any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, attorneys’ fees, expenses and disbursements of any kind, but
excluding incidental or consequential damages, losses, liabilities and expenses
(“Losses”) which may be imposed upon, incurred by or asserted against such other
party or parties or such other indemnified persons in any manner relating to or
arising out of any breach of any representation or warranty by such indemnifying
party contained herein or in any certificate or document delivered pursuant
hereto (collectively, the “Indemnification Obligation”).
     (b) Indemnification Procedure. All claims for indemnification by one or
more parties entitled to be indemnified hereunder (each, an “Indemnitee” and
collectively, the “Indemnitee”) by one or more parties hereto (each, an
“Indemnitor” and collectively, the “Indemnitor”), shall be asserted and resolved
as follows:
     (i) In the event that any action, suit, claim, proceeding, investigation,
audit, examination, demand, assessment, fine, judgment, settlement, compromise,
interest, penalty, cost, remedial action and other expense (including, without
limitation, reasonable attorneys’ fees and expenses) (collectively, “Actions”)
for which the Indemnitee may claim indemnity under this Agreement is asserted
against or sought to be collected from the Indemnitee by a third party, the
Indemnitee shall as promptly as practicable notify the Indemnitor following the
receipt by the Indemnitee of notice, written or otherwise, of such Action,
specifying the nature of such Action and the amount or the estimated amount
thereof to the extent then feasible (which estimate shall not be conclusive of
the final amount of such Action) (the “Claim Notice”); provided, however, that
the failure so to notify the Indemnitor will not relieve the Indemnitor from any
liability it may have to the Indemnitee under this Agreement unless, and only to
the extent that, such failure to so notify materially prejudices the Indemnitor
or results in the loss of substantive rights or defenses;

Page 7



--------------------------------------------------------------------------------



 



     (ii) The Indemnitor shall have thirty calendar days from the date on which
the Claim Notice is duly given (the “Notice Period”) to notify the Indemnitee
(A) whether or not it disputes the liability of the Indemnitor to the Indemnitee
hereunder with respect to such claim or demand, and (B) whether or not the
Indemnitor desires, at its sole cost and expense, to defend the Indemnitee
against such Action. If the Indemnitor notifies the Indemnitee within the Notice
Period that it disputes its liability under the Indemnification Obligation to
the Indemnitee with respect to a particular Action, and such dispute is
determined by a final and nonappealable Order to be a wrongful denial of such
liability, the Indemnitor shall be liable to the Indemnitee for the amount of
any and all Losses arising from the Indemnitor’s failure to satisfy its
Indemnification Obligation with respect to such Action;
     (iii) In the event the Indemnitor notifies (the “Indemnitor Notice”) the
Indemnitee within the Notice Period that it desires to defend the Indemnitee
against such Action, then except as hereinafter provided, the Indemnitor shall
defend, at its sole cost and expense, the Indemnitee by appropriate activities
or proceedings, shall use its commercially reasonable efforts to settle or
prosecute or otherwise contest, at Indemnitor’s election (subject to the terms
of this Agreement), such activities or proceedings to a final conclusion in such
a manner as to attempt to avoid the Indemnitee becoming subject to any
injunctive or other equitable Order for relief or to liability for any other
matter, and shall control the conduct of such defense; provided, however, that
if the Indemnitor fails to take reasonable steps necessary to defend the
Indemnitee diligently against such Action after providing such Indemnitor
Notice, within ten calendar days after receiving written notice from the
Indemnitee stating that the Indemnitee believes that the Indemnitor has failed
to take such steps, the Indemnitee may assume its own defense and the Indemnitor
shall be liable for all Losses arising out of such Action; provided, further,
that the Indemnitor shall not be entitled to assume the defense of any such
Action pursuant to this Section unless it has accepted and assumed in writing
the obligation to indemnify the Indemnitee with respect to Losses arising from
or relating to such Action, and that the Indemnitor shall not in any Action in
which Losses include any obligation other than, or in addition to, the payment
of money for which the Indemnitor has assumed the obligation, without the prior
written consent of the Indemnitee, which consent shall not be unreasonably
withheld or delayed, consent to the entry of any judgment against the Indemnitee
or enter into any settlement or compromise which does not include, as an
unconditional term thereof, the giving by all claimants and plaintiffs to the
Indemnitee of a release, in form and substance reasonably satisfactory to the
Indemnitee, from all liability in respect of any Action. If the defendants in
any such Action include both the Indemnitor and the Indemnitee and the
Indemnitee shall have reasonably concluded that there may be legal defenses or
rights available to the Indemnitee which are in potential conflict with those
available to the Indemnitor, the Indemnitee shall have the right to select one
law firm to act at the Indemnitor’s expense as separate counsel, on behalf of
the Indemnitee. In addition, if the Indemnitee desires to participate in, but
not control, any other defense or settlement, it may do so at its sole cost and
expense. So long as the Indemnitor is defending in good faith any such Action,
the Indemnitee shall not settle such Action without the consent of the
Indemnitor, which shall not be unreasonably withheld or delayed; provided,
however, that the Indemnitee reserves the right to settle any Action at the
Indemnitee’s sole cost and expense without the consent of the Indemnitor and the
Indemnitor shall have no further liability or obligation with respect to any
such Action so settled.
     (iv) Prior to the Indemnitor’s settling any Action, the defense of which it
has assumed control, in which the settlement includes any obligation of the
Indemnitee other than, or in addition to, the payment of money for which the
Indemnitor has assumed the obligation, the Indemnitor shall obtain the
Indemnitee’s prior approval, confirmed in writing in accordance with the notice
provisions hereof, which approval shall not be unreasonably withheld or delayed.
If

Page 8



--------------------------------------------------------------------------------



 



such settlement consists of a bona fide offer and the Indemnitee notifies the
Indemnitor of its disapproval of such settlement, the Indemnitee shall thereupon
become liable, from and after the date of its disapproval, for the amount of any
award, settlement, costs, expenses (including, without limitation, reasonable
attorneys’ fees and court costs) or other Losses in excess of the proposed
settlement amount and shall have the right to elect to control the defense of
such Action at its sole cost and expense.
     (v) In the event the Indemnitee should have a claim for indemnification
against the Indemnitor hereunder which does not involve an Action being asserted
against or sought to be collected from the Indemnitee by a third party, the
Indemnitee shall promptly send a Claim Notice with respect to such claim to the
Indemnitor; provided, however, that the failure so to notify the Indemnitor will
not relieve the Indemnitor from any liability it may have to the Indemnitee
under this Agreement unless, and only to the extent that, such failure so to
notify materially prejudices the Indemnitor or results in the loss of
substantive rights or defenses. If the Indemnitor does not notify the Indemnitee
within the Notice Period that it disputes such claim, the Indemnitor shall be
liable for the amount of any Losses related thereto.
     (c) Survival. All representations and warranties of the parties made in
this Agreement shall survive for two years following the Closing Date; provided,
that the representations and warranties contained in Sections 3(c) and 4(c)
shall survive indefinitely.
     (d) Limitation on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement, neither the Company on the one hand, nor Ardinger
on the other hand, shall be liable for indemnification hereunder in an aggregate
amount in excess of the outstanding principal and interest under the Loan
Agreement on the Closing Date.
9. Miscellaneous.
     (a) Amendment. This Agreement may be supplemented, amended, or waived, in
whole or in part, only by a written instrument executed by each of the parties
hereto.
     (b) Successors and Assigns. Neither this Agreement nor any right or
obligation hereunder may be assigned in whole or in part by any party without
the written consent of the other party to this Agreement. This Agreement shall
benefit and bind the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, and permitted assigns. All
references herein to “Company”, “Osprey,” “Videoware,” “Ardinger”, or “party”
shall include the respective heirs, executors, administrators, legal
representatives, successors, and permitted assigns thereof.
     (c) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements and understandings, written or oral, with
respect to such subject matter.
     (d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.
     (e) Captions, Schedules, and Exhibits. The captions, headings, and
arrangements used in this Agreement are for convenience only and do not in any
way affect, limit, amplify, or modify the terms or conditions hereof. All
pronouns used herein shall be deemed to refer to the masculine, feminine, or
neuter gender as the identity of the applicable person may require, and words
using the singular or plural number shall be deemed to include respectively the
plural or singular number as applicable. Unless otherwise specified, all
references in this Agreement to “Sections” shall refer to provisions of this

Page 9



--------------------------------------------------------------------------------



 



Agreement and all references in this Agreement to “Exhibits” shall refer to
exhibits to this Agreement. All exhibits attached hereto are made a part hereof
and incorporated herein by reference for all purposes.
     (f) Severability. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid under the
applicable law of any jurisdiction, the remainder of this Agreement or the
application of such provision to other persons or circumstances or in other
jurisdictions shall not be affected thereby. Also, if any provision of this
Agreement is held to be invalid or unenforceable under any applicable law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such law. Any provision
hereof that may be held invalid or unenforceable under any applicable law shall
not affect the validity or enforceability of any other provision hereof.
     (g) Further Assurances. Each of the parties hereto shall cooperate with the
others and proceed, as promptly as is reasonably practicable, to seek to obtain
all consents and approvals necessary to consummate the transactions contemplated
hereby. In addition, from time to time after the Closing, each of the Company
and Ardinger shall, at the request of the other but without further
consideration, execute and deliver such other certificates, statements, and
documents, and take such other action as such other party may reasonably
request, in order to more effectively consummate the transactions contemplated
hereby.
     (h) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
     (i) Notices. Any notice, request, consent, or other communication required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given or delivered to any party: (i) when received by such party if delivered by
hand; (ii) within one business day after being sent by reputable overnight
delivery service; (iii) upon receipt of written confirmation if delivered by
facsimile; or (iv) within five business days after being mailed by first-class
mail, postage prepaid, and in each case addressed to the party to whom such
notice, request, consent, or other communication is directed at its address set
forth below:
If to the Company, Osprey or Videoware:
ViewCast Corporation
3701 W. Plano Pkwy., Suite 300
Plano, TX 75075
Attention: Laurie Latham
Facsimile: (972) 488-7299
Phone: (972) 488-7285
If to Ardinger:
Lance E. L. Ouellette
H.T. Ardinger & Son Co.
1990 LakePointe Dr.
Lewisville, TX 75057
Facsimile: (469) 635-0265
Phone: (469) 635-0137

Page 10



--------------------------------------------------------------------------------



 



With a copy, which shall not constitute notice to:
Richard L. Waggoner
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX 75201
Facsimile: (214) 999-3510
Phone: (214) 999-4510
     (j) Publicity. Except to the extent required by law, none of the parties
hereto shall, without the prior written consent of the other parties hereto,
directly or indirectly, make any public comment, statement, or communication
with respect to, or otherwise disclose or permit the disclosure of the existence
of discussions regarding, a possible transaction among the parties hereto or any
of the terms, conditions, or other aspects of the transactions proposed in this
Agreement.
     (k) Failure to Complete. If the Closing does not occur for any reason or
this Agreement is terminated pursuant to Section 7, the Company shall reimburse
Ardinger for its reasonable attorneys fees and expenses up to a maximum of
$25,000 incurred in connection with the negotiation, preparation, execution and
delivery of documents in connection with the transactions contemplated hereby.

Page 11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

            VIEWCAST.COM, INC.
      By:   /s/ Laurie L. Latham         Laurie L. Latham        Chief Financial
Officer        OSPREY TECHNOLOGIES, INC.
      By:   /s/ Laurie L. Latham         Laurie L. Latham        Chief Financial
Officer        VIDEOWARE, INC.
      By:   /s/ Laurie L. Latham         Laurie L. Latham        Chief Financial
Officer        ARDINGER FAMILY PARTNERSHIP, LTD.
      By:   /s/ H.T. Ardinger, Jr.         H.T. Ardinger, Jr., its general
partner           

Page 12



--------------------------------------------------------------------------------



 



         

EXHIBIT A
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of
December 11, 2006 (as further amended, modified or restated from time to time,
this “Agreement”), will serve to set forth the terms of the financing
transactions by and among ARDINGER FAMILY PARTNERSHIP, LTD., a Texas limited
partnership (“Lender”), VIEWCAST.COM, INC., f/k/a MULTIMEDIA ACCESS CORPORATION,
a Delaware corporation (“ViewCast”), OSPREY TECHNOLOGIES, INC., a Delaware
corporation (“Osprey”), and VIDEOWARE, INC., a Delaware corporation
(“VideoWare”) (ViewCast, Osprey, and VideoWare are jointly and severally
referred to as “Borrower”).
RECITALS
     WHEREAS, ViewCast and Lender have entered into that certain: (a) Amended
and Restated Loan and Security Agreement dated as of October 15, 2003 (as
further amended, modified or restated as of even date herewith, the “Original
Loan and Security Agreement”); and (b) that certain Amended and Restated Pledge
Agreement dated as of October 15, 2003 (as further amended, modified or restated
as of even date herewith, the “Original Pledge Agreement”);
     WHEREAS, ViewCast, Osprey and VideoWare and Lender desire to amend and
restate the indebtedness evidenced by that certain (a) Amended and Restated
Promissory Note, dated as of October 15, 2003, in the original principal amount
of $2,000,000.00 and (b) Promissory Note, dated as of October 15, 2003, in the
original principal amount of $6,909,582.25 (as either has been amended, modified
or restated to date, collectively, the “Original Promissory Notes”) with each of
the Original Promissory Notes executed by Borrower and payable to the order of
Lender and secured by the Original Loan and Security Agreement and the Original
Pledge Agreement (collectively with all other agreements, instruments and
documents evidencing, securing, governing, guaranteeing or pertaining thereto,
the “Original Loan Documents”);
     WHEREAS, Borrower owes Lender $10,509,582.25 (the “Principal Balance”)
under the Original Promissory Notes;
     WHEREAS, ViewCast and Lender are parties to that certain Exchange
Agreement, dated as of even date herewith (the “Exchange Agreement”) whereby
$8,000,000 of the Principal Balance will be exchanged for shares of ViewCast’s
Series E Convertible Redeemable Preferred Stock and $1,259,582.00 of the
Principal Balance will be exchanged for shares of ViewCast’s common stock;
     WHEREAS, as of the date hereof, immediately following the exchange under
the Exchange Agreement, Borrower owes Lender the remaining principal amount of
$1,250,000.25 (the “Outstanding Principal”) and owes Lender accrued and unpaid
interest of $3,891,360.53 (the “Accrued and Outstanding Interest”) (the
Outstanding Principal and the Accrued and Outstanding Interest are sometimes
collectively referred to as the “Existing Debt”);

Page 13



--------------------------------------------------------------------------------



 



     WHEREAS, ViewCast, Osprey and VideoWare desire to establish their borrowing
potential on a consolidated basis to the same extent possible if they were
merged into a single corporate entity and that this Agreement reflects an
exchange of debt which would not otherwise be available to ViewCast, Osprey and
VideoWare if they were not jointly and severally liable for payment of all of
the Indebtedness (as defined below); and
     WHEREAS, ViewCast, Osprey and VideoWare have determined that each will
benefit specifically and materially from the restructuring contemplated by this
Agreement;
     WHEREAS, ViewCast, Osprey and VideoWare have requested and bargained for
the structure and terms of and security for the transactions contemplated by
this Agreement; and
     WHEREAS, it is both a condition precedent to the obligations of Lender
hereunder and a desire of each entity constituting Borrower to execute and
deliver to Lender this Agreement;
     NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the meanings indicated below:
     (a) “Accrued and Outstanding Interest” shall have the meaning set forth in
the Recitals.
     (b) “Affiliate” of any Person means any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For the purpose of this definition, “control” and the correlative
meanings of the terms “controlled by” and “under common control with” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting shares, membership interests, or partnership interests or by
contract or otherwise.
     (c) “Applicable Bankruptcy Law” shall have the meaning set forth in Section
10(f).
     (d) “Applicable Federal Rate” shall mean the variable rate of interest per
annum which is equal to the Applicable Federal Rate as published by the U.S.
Department of the Treasury from time to time in accordance with Section 1274(d)
of the Internal Revenue Code of 1986.
     (e) “Claims” shall have the meaning set forth in Section 12.
     (f) “Business Day” shall mean shall mean any day other than a Saturday,
Sunday or any other day on which banks are authorized or required to be closed
in the State of Texas.
     (g) “Code” shall mean the Uniform Commercial Code as in effect in the State
of Texas on the date of this Agreement or as it may hereafter be amended from
time to time.

Page 14



--------------------------------------------------------------------------------



 



     (h) “Collateral” shall mean:
          (i) All present and future accounts, chattel paper, documents,
instruments, deposit accounts, commercial tort claims, commodity accounts,
commodity contracts, instruments, investment property, letters of credit, letter
of credit rights, contract rights, money and general intangibles now or
hereafter owned, held, or acquired by Borrower.
          (ii) All present and hereafter acquired inventory and goods (including
without limitation, all raw materials, work in process and finished goods) held,
possessed, owned, held on consignment, or held for sale, lease, return or to be
furnished under contracts of services, in whole or in part, by Borrower wherever
located.
          (iii) All equipment and fixtures of whatsoever kind and character now
or hereafter possessed, held, acquired, leased or owned by Borrower, together
with all replacements, accessories, additions, substitutions and accessions to
all of the foregoing, and all records relating in any way to the foregoing.
          (iv) All Patents, Copyrights, Trademarks and Licenses now or hereafter
owned, held, or acquired by Borrower (including without limitation, those
Patents, Copyrights, Trademarks, and Licenses set forth on Exhibit A attached
hereto, if any).
The term “Collateral,” as used herein, shall also include all PRODUCTS and
PROCEEDS of all of the foregoing (including without limitation, insurance
payable by reason of loss or damage to the foregoing property) and any property,
securities, guaranties or monies of Borrower which may at any time come into the
possession of Lender. The term Collateral shall include all of Borrower’s
records relating in any way to the foregoing (including, without limitation, any
computer software, whether on tape, disk, card, strip, cartridge or any other
form). The designation of proceeds does not authorize Borrower to sell, transfer
or otherwise convey any of the foregoing property except finished goods intended
for sale or services provided in the ordinary course of Borrower’s business or
as otherwise provided herein.
     (i) “Consolidated Capital Expenditures” shall mean, for any period, all
capital expenditures of Borrower on a consolidated basis (i.e, capital
expenditures for ViewCast, Osprey and VideoWare) for such period, as determined
in accordance with generally accepted accounting principles.
     (j) “Consolidated EBITDA” shall mean, for any period, the sum of (i)
consolidated net income for Borrower (i.e, net income, without duplication, for
ViewCast, Osprey and VideoWare) for such period, plus (ii) an amount which, in
the determination of consolidated net income for such period, has been deducted
for (A) consolidated interest expense, (B) total federal, state, local and
foreign income, value added and similar taxes accrued during such period,
(C) losses (or minus gains) on the sale or disposition of assets outside the
ordinary course of business, and (D) depreciation, amortization expense and
other non-cash charges, all as determined in accordance with generally accepted
accounting principles.

Page 15



--------------------------------------------------------------------------------



 



     (k) “Copyright” shall mean all right, title and interest in and to the
copyright applications and copyrights of Borrower and those copyrights which are
hereafter obtained or acquired by Borrower and all registrations, applications
and recordings thereof, including, without limitation, all reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, and all
applications, registrations and recordings in the United States Copyright Office
or in any similar office or agency of the United States, or any State thereof,
all whether now owned or hereafter acquired by Borrower.
     (l) [intentionally omitted]
     (m) “Debt Payments” shall mean, as of any date of determination for
Borrower, the sum of all payments of principal and interest on indebtedness or
Redeemable Preferred Stock for the applicable period ending on the date of
determination (including the payments due on capital leases during the
applicable period ending on the date of determination) and excluding any
voluntary or required prepayments on the Note.
     (n) “Event of Default” shall have the meaning set forth in Section 10.
     (o) “Exchange Agreement” shall have the meaning set forth in the Recitals.
     (p) “Excess Cash Flow” shall mean, with respect to any six month period of
Borrower on a consolidated basis, an amount equal to (i) Consolidated EBITDA for
such period, minus (ii) Consolidated Capital Expenditures for such period, minus
(iii) Debt Payments made during such period, minus (iv) tax payments in respect
of federal, state, local and foreign income, franchise, property, sales, value
added and similar taxes made during such period, minus (v) any consolidated
negative working capital at the end of such period, minus (vi) a capital reserve
for scheduled payments due and budgeted operating and capital expenditures for
the subsequent fiscal year period in excess of any consolidated positive net
working capital at the end of such period, and plus (vii) distributions received
by Borrower from any other wholly owned subsidiaries.
     (q) “Existing Debt” shall have the meaning set forth in the Recitals.
     (r) “Indebtedness” shall mean (i) all indebtedness, obligations and
liabilities of Borrower to Lender of any kind or character, now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several, and
regardless of whether such indebtedness, obligations and liabilities may, prior
to their acquisition by Lender, be or have been payable to or in favor of a
third party and subsequently acquired by Lender (it being contemplated that
Lender may make such acquisitions from third parties), including without
limitation all indebtedness, obligations and liabilities of Borrower to Lender
now existing or hereafter arising under the Note, this Agreement, the other Loan
Documents or any draft, acceptance, guaranty, endorsement, letter of credit,
assignment, purchase, overdraft, discount, indemnity agreement or otherwise,
(ii) all accrued but unpaid interest on any of the indebtedness described in
Subsection (i) above, (iii) all obligations of Borrower to Lender under the Loan
Documents, (iv) all costs and expenses incurred by Lender in connection with the
collection and administration of all or any part of the indebtedness and

Page 16



--------------------------------------------------------------------------------



 



obligations described in (i), (ii) and (iii) above or the protection or
preservation of, or realization upon, the Collateral securing all or any part of
such indebtedness and obligations, including without limitation all reasonable
attorneys’ fees, and (v) all renewals, extensions, modifications and
rearrangements of the indebtedness and obligations described in Subsections (i),
(ii), (iii) and (iv) above.
     (s) “Indemnified Person” shall have the meaning set forth in Section 12.
     (t) “Licenses” shall mean the patent, trademark or copyright license
agreements of Borrower as any of the same may from time to time be amended or
supplemented and those licenses which are hereafter obtained or acquired by
Borrower.
     (u) “Loan” means all advances pursuant to the Loan Documents from time to
time .
     (v) “Loan Documents” shall mean this Agreement, the Note, the Pledge
Agreement, and the other agreements, instruments and documents evidencing,
securing, governing, guaranteeing or pertaining to the Loan.
     (w) “Maturity Date” shall mean the date that is the earliest of: (i)
December 31, 2009; (ii) the date of the sale of all or substantially all of the
assets or equity of Borrower; (iii) the date of any merger of Borrower with any
other entity in which the shareholders of Borrower prior to the merger do not
control the surviving entity following the merger; or (iv) the date of the
acceleration of the Indebtedness pursuant to the terms of this Agreement.
     (x) “Maximum Rate” means, at any particular time in question, the maximum
rate of interest that, under applicable law, may be charged on the Primary
Principal Amount or the Secondary Principal Amount, as applicable, at such time.
     (y) “Measuring Date” shall have the meaning set forth in Section 3(a).
     (z) “Note” shall have the meaning set forth in Section 4.
     (aa) “Obligation” shall mean all Indebtedness arising under this Agreement.
     (bb) “Outstanding Principal” shall have the meaning set forth in the
Recitals.
     (cc) “Patents” shall mean all right, title and interest in and to the
patent applications and patents of Borrower and those patents which are
hereafter obtained or acquired by Borrower and all registrations, applications
and recordings thereof, including, without limitation, all reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, and all
applications, registrations and recordings in the United States Patent and
Trademark Office or in any similar office or agency of the United States, or any
State thereof, all whether now owned or hereafter acquired by Borrower.
     (dd) “Permitted Liens” shall have the meaning set forth in Section 7(c).

Page 17



--------------------------------------------------------------------------------



 



     (ee) “Person” means an individual, sole proprietorship, joint venture,
association, trust, estate, business trust, corporation, non-profit corporation,
partnership, limited liability company, sovereign government or agency,
instrumentality, or political subdivision thereof, or any similar entity or
organization.
     (ff) “Pledge Agreement” shall mean that certain Amended and Restated Pledge
Agreement dated October 15, 2003 as amended, modified, or restated from time to
time between Borrower and Lender, including by the Confirmation of Amended and
Restated Pledge Agreement dated as of even date herewith, executed by ViewCast
and Lender.
     (gg) “Primary Contract Rate” shall mean the rate of interest per annum
which is equal to: (a) the Prime Rate; plus (b) one percent (1%); provided,
however, that the “Primary Contract Rate” shall not exceed nine and one-half
percent (9.50%) prior to December 31, 2007.
     (hh) “Prime Rate” shall mean the rate of interest per annum which is equal
to the variable rate of interest per annum equal to the prime rate as published
from time to time in the “Money Rates” table of The Wall Street Journal
(Southwest Edition). If the prime rate is no longer published in the “Money
Rates” table of The Wall Street Journal (Southwest Edition), then Lender will
choose a substitute index that is based upon comparable information.
     (ii) “Secondary Contract Rate” shall mean, at any time, the Applicable
Federal Rate at such time.
     (jj) “Trademarks” shall mean the registered trademarks and pending
applications therefor of Borrower and those trademarks which are hereafter
adopted or acquired by Borrower, and all right, title and interest therein and
thereto, and all registrations, applications, and recordings thereof, including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof, all whether now owned or hereafter acquired by
Borrower.
     (kk) “Unpaid Principal” shall mean an amount equal to the aggregate amount
of the Outstanding Principal and the Accrued and Outstanding Interest.
All words and phrases used herein shall have the meaning specified in the Code
except to the extent such meaning is inconsistent with this Agreement. Terms not
otherwise defined herein shall have the same meanings as in the Note.
     2. Restructuring of Existing Debt.
     (a) Modification of Existing Debt. In consideration for, among other
things, Lender’s consummation of the Exchange Agreement, Borrower agrees to
execute the Note, with the principal amount of the Note being the Unpaid
Principal and such amount representing the aggregate of the Outstanding
Principal (the “Primary Principal Amount”) and the Accrued and Outstanding
Interest (the “Secondary Principal Amount”). Borrower

Page 18



--------------------------------------------------------------------------------



 



hereby acknowledges and agrees that no right of offset, defense, counterclaim,
claim, causes of action or objection in favor of Borrower against Lender exists
arising out of or with respect to any of the Existing Debt, the Outstanding
Principal, the Accrued and Outstanding Interest, the Original Loan Documents,
the Original Promissory Notes, or with respect to any other documents or
instruments now or heretofore evidencing, securing or in any way relating to any
of the foregoing, and Borrower does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any, against Lender relating to the Existing Debt, or the Original
Loan Documents. Borrower acknowledges and agrees that Lender is not required or
obligated to make any further advances to Borrower under the Original Loan
Documents, the Note, this Agreement, or any other Loan Document.
     (b) No Revolving Facility. Borrower may not reborrow any sums paid or
prepaid under the Note, the Loan, or this Agreement.
     (c) Joint and Several Obligation. Each obligation hereunder of Borrower is
a joint and several obligation of each entity constituting Borrower.
     3. Payment of Obligation.
     (a) Mandatory Prepayment from Excess Cash Flow. On a date within sixty (60)
days after each December 31 (each December 31 is a “Measuring Date”), beginning
within sixty (60) days after December 31, 2006, Borrower shall prepay the unpaid
balance of the Primary Principal Amount in an amount equal to fifty percent
(50%) of the Excess Cash Flow earned during the twelve (12) month period ending
on the immediately preceding Measuring Date.
     (b) Mandatory Prepayment from Certain Asset Sales. Within three
(3) Business Days of Borrower’s receipt of the net proceeds of any asset sale
not in the ordinary course of business of at least $500,000, Borrower shall
prepay the unpaid balance of the Primary Principal Amount in an amount equal to
seventy-five percent (75%) of such net cash proceeds.
     (c) Payment of Interest on Primary Principal Amount. (i) Interest on the
unpaid Primary Principal Amount shall be calculated at a fluctuating rate per
annum which shall be equal to the lesser of: (x) the Maximum Rate; and (y) the
Primary Contract Rate, each change in the rate to be charged on the Primary
Principal Amount to become effective without notice to Borrower on the effective
date of each such change in the Maximum Rate or the Prime Rate, as the case may
be; provided, however, that if at any time the Primary Contract Rate shall
exceed the Maximum Rate, thereby causing the interest on the Primary Principal
Amount to be limited to the Maximum Rate, then any subsequent reduction in the
Prime Rate shall not reduce the rate of interest on the Primary Principal Amount
below the Maximum Rate until the total amount of interest accrued on the Primary
Principal Amount equals the amount of interest which would have accrued on the
Primary Principal Amount if the Primary Contract Rate had at all times been in
effect. (ii) Interest on the unpaid Primary Principal Amount shall accrue daily
and be paid monthly in arrears, on the last Business Day of each month.

Page 19



--------------------------------------------------------------------------------



 



     (d) Payment of Interest on Secondary Principal Amount. Interest on the
unpaid Secondary Principal Amount shall be calculated at a fluctuating rate per
annum which shall be equal to the lesser of: (x) the Maximum Rate; and (y) the
Secondary Contract Rate, each change in the rate to be charged on the Secondary
Principal Amount to become effective without notice to Borrower on the effective
date of each such change in the Maximum Rate or the Applicable Federal Rate, as
the case may be; provided, however, that if at any time the Secondary Contract
Rate shall exceed the Maximum Rate, thereby causing the interest on the
Secondary Principal Amount to be limited to the Maximum Rate, then any
subsequent reduction in the Applicable Federal Rate shall not reduce the rate of
interest on the Secondary Principal Amount below the Maximum Rate until the
total amount of interest accrued on the Secondary Principal Amount equals the
amount of interest which would have accrued on the Secondary Principal Amount if
the Secondary Contract Rate had at all times been in effect. (ii) Interest on
the unpaid Secondary Principal Amount shall be paid in full on the Maturity
Date.
     (e) Payment of Outstanding Obligation. On the Maturity Date, Borrower shall
repay the outstanding Unpaid Principal and all accrued and unpaid interest
thereon.
     4. Promissory Note. The Unpaid Principal shall be evidenced by a promissory
note (such promissory note to be in the form of Exhibit B attached hereto,
together with any amendments, modifications, replacements, substitutions,
restatements, renewals, extensions and increases thereof, the “Note”) duly
executed by Borrower and payable to the order of Lender. Interest on the Note
shall accrue at the rate set forth herein. The principal of and interest on the
Note shall be due and payable in accordance with the terms and conditions set
forth in the Note and this Agreement. The Note shall be given in amendment,
restatement and extension, but not extinguishment, of all amounts left owing and
unpaid (following the exchange of $9,259,582 pursuant to the Exchange Agreement)
under the Original Promissory Notes.
     5. Confirmation of Liens and Grant of Liens on Collateral. As collateral
and security for the Indebtedness, (a) Borrower hereby ratifies and confirms
each and all of the liens previously granted to Lender and (b) each Borrower
hereby grants to Lender, its successors and assigns, a first priority lien and
security interest in and to all of the Collateral.
     5. Representations and Warranties. Borrower hereby represents and warrants
to Lender as follows:
     (a) Existence. Borrower is (i) duly organized, validly existing and in good
standing under the laws of the State of Delaware, and (ii) duly qualified and
licensed in all other states and jurisdictions where it is doing business,
except where the failure to be so qualified or licensed would not (A) have a
material adverse effect on Borrower, or (B) affect the enforceability of the
lien granted Lender on the Collateral. Borrower has all requisite power and
authority to execute and deliver the Loan Documents.
     (b) Binding Obligations. The execution, delivery, and performance of the
Loan Documents by Borrower have been duly authorized by all necessary action by
Borrower, and constitute legal, valid and binding obligations of Borrower,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or

Page 20



--------------------------------------------------------------------------------



 



similar laws of general application relating to the enforcement of creditors’
rights and except to the extent specific remedies may generally be limited by
equitable principles.
     (c) No Consent. The execution, delivery and performance of the Loan
Documents, and the consummation of the transactions contemplated thereby, do not
(i) conflict with, result in a violation of, or constitute a default under
(1) any provision of its organizational documents or other instrument binding
upon Borrower, (2) any law, governmental regulation, court decree or order
applicable to Borrower, or (3) any agreement, judgment, license, order or permit
applicable to or binding upon Borrower, (ii) require the consent, approval or
authorization of any third party, or (iii) result in or require the creation of
any lien, charge or encumbrance upon any assets or properties of Borrower or of
any person except as may be expressly contemplated in the Loan Documents.
     (d) Financial Condition. Each financial statement of Borrower supplied to
the Lender truly discloses and fairly presents Borrower’s financial condition as
of the date of each such statement. There has been no material adverse change in
such financial condition or results of operations of Borrower subsequent to the
date of the most recent financial statement supplied to the Lender.
     (e) Litigation. There are no actions, suits or proceedings, pending or, to
the knowledge of Borrower, threatened against or affecting Borrower, or the
assets or properties of Borrower, before any court or governmental department,
commission or board, which, if determined adversely, would have a material
adverse effect on the assets, liabilities, financial condition, properties,
business or results of operations of Borrower.
     (f) Taxes; Governmental Charges. Borrower has filed all federal, state and
local tax reports and returns required by any law or regulation to be filed by
it and has either duly paid all taxes, duties and charges indicated due on the
basis of such returns and reports, or made adequate provision for the payment
thereof, and the assessment of any material amount of additional taxes in excess
of those paid and reported is not reasonably expected.
     (g) Ownership and Liens. Borrower has good and marketable title to the
Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, (other than the Permitted Liens). To Borrower’s knowledge, no
dispute, right of setoff, counterclaim or defense exists with respect to all or
any part of the Collateral. Borrower has not executed any other security
agreement currently affecting the Collateral and no effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording office.
     (h) Security Interest. Borrower has, and will have at all times, full
right, power and authority to grant a security interest in the Collateral to
Lender in the manner provided herein, free and clear of any lien, security
interest or other charge or encumbrance other than the Permitted Liens. This
Agreement creates a legal, valid and binding security interest in favor of
Lender in the Collateral securing the Indebtedness. Possession by Lender of
certain types of Collateral from time to time or the filing of the financing
statements delivered prior hereto or concurrently herewith by Borrower to

Page 21



--------------------------------------------------------------------------------



 



Lender will perfect and establish the first priority of Lender’s security
interest hereunder in the Collateral.
     (i) Location. Borrower’s chief executive office and the office where the
records concerning the Collateral are kept is at its address set forth on the
signature page hereof. All Collateral shall be kept at such address and at such
other locations as may be identified to Lender in writing in advance from
time-to-time in accordance with this Agreement.
     (j) Operation of Business. To the best of it’s knowledge, Borrower
possesses all licenses, permits, franchises, patents, copyrights, trademarks,
and trade names, or rights thereto, to conduct business as now conducted and as
presently proposed to be conducted, and Borrower is not in violation of any
valid rights or others with respect to any of the foregoing.
     6. Affirmative Covenants. Until all Indebtedness of Borrower under the Loan
Documents is fully paid and satisfied, and Lender has no further commitment to
lend hereunder, Borrower agrees and covenants that it will, unless Lender shall
otherwise consent in writing:
     (a) Accounts and Records. Maintain its books and records in accordance with
generally accepted accounting principles.
     (b) Right of Inspection. Permit Lender to visit its properties and
installations and to examine, audit and make and take away copies or
reproductions of Borrower’s books and records, at all reasonable times and upon
prior written notice.
     (c) Right to Additional Information. Furnish Lender with such information
and statements, lists of assets and liabilities, tax returns, and other reports
with respect to Borrower’s financial condition and business operations as Lender
may reasonably request from time to time.
     (d) Compliance with Laws. Conduct its business in an orderly and efficient
manner consistent with good business practices, and perform and comply with all
applicable statutes, rules, regulations or ordinances imposed by any
governmental unit upon Borrower, its businesses, operations and properties
(including without limitation, all applicable environmental statutes, rules,
regulations and ordinances), where the failure to perform or comply could have a
material adverse effect on the assets, liabilities, financial condition,
properties, business or results of operations of Borrower. ViewCast will timely
make all filings required by, and otherwise comply with all applicable
obligations of, the federal securities laws of the United States.
     (e) Taxes. Pay and discharge when due all of its indebtedness and
obligations, including without limitation, all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon Borrower or
its properties, income, or profits, prior to the date on which penalties would
attach, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower’s properties, income, or profits; provided, however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (i) the legality of the same shall be

Page 22



--------------------------------------------------------------------------------



 



contested in good faith by appropriate judicial, administrative or other legal
proceedings, and (ii) Borrower shall have established on its books adequate
reserves with respect to such contested assessment, tax, charge, levy, lien or
claim in accordance with generally accepted accounting principles, consistently
applied.
     (f) Insurance. Maintain insurance, including but not limited to, fire
insurance, comprehensive property damage, public liability, worker’s
compensation, business interruption and other insurance deemed reasonably
necessary. Borrower will, at its own expense, maintain insurance with respect to
all Collateral in such amounts, against such risks, in such form and with such
insurers, as shall be satisfactory to Lender from time to time. Each policy of
insurance maintained by Borrower shall (i) name Borrower and Lender as insured
parties thereunder (without any representation or warranty by or obligation upon
Lender) as their interests may appear, (ii) contain the agreement by the insurer
that any loss thereunder shall be payable to Lender notwithstanding any action,
inaction or breach of representation or warranty by Borrower, (iii) provide that
there shall be no recourse against Lender for payment of premiums or other
amounts with respect thereto, and (iv) provide that at least thirty (30) days
prior written notice of cancellation or of lapse shall be given to Lender by the
insurer. Borrower will deliver to Lender original or duplicate policies of such
insurance and, as often as Lender may reasonably request, a report of a
reputable insurance broker with respect to such insurance. Borrower will also,
at the request of Lender, duly execute and deliver instruments of assignment of
such insurance policies and cause the respective insurers to acknowledge notice
of such assignment. All insurance payments in respect of loss of or damage to
any Collateral shall be paid to Lender and applied by Lender in accordance with
the Loan Documents.
     (g) Notice of Indebtedness. Promptly inform Lender of the creation,
incurrence or assumption by Borrower of any actual or contingent liabilities not
permitted under this Agreement.
     (h) Notice of Litigation. Promptly after the commencement thereof, notify
Lender of all actions, suits and proceedings before any court or any
governmental department, commission or board in which Borrower is a plaintiff or
defendant or any of the properties or assets of Borrower are the subject of such
actions, suits or proceedings.
     (i) Notice of Material Adverse Change. Promptly inform Lender of (i) any
and all material adverse changes in Borrower’s financial condition, and (ii) all
claims made against Borrower that could materially affect the financial
condition of Borrower.
     (j) Ownership and Liens. Borrower will maintain good and marketable title
to all Collateral free and clear of all liens, security interests, encumbrances
or adverse claims, except for the security interest created by this Agreement or
Permitted Liens. Borrower will cause any financing statement or other security
instrument with respect to the Collateral to be terminated, except for Permitted
Liens. Borrower will defend at its expense Lender’s right, title and security
interest in and to the Collateral against the claims of any third party.

Page 23



--------------------------------------------------------------------------------



 



     (k) Further Assurances. Borrower will from time to time at its expense
promptly execute and deliver all further instruments and documents and take all
further action necessary or appropriate or that Lender may reasonably request in
order (i) to perfect and protect the security interest created or purported to
be created hereby and the priority of such security interest, (ii) to enable
Lender to exercise and enforce its rights and remedies hereunder in respect of
the Collateral, and (iii) to otherwise effect the purposes of this Agreement,
including without limitation: (1) executing and filing such financing or
continuation statements, or amendments thereto; and (2) furnishing to Lender
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral, all in
reasonable detail satisfactory to Lender.
     (l) Accounts and General Intangibles. Borrower will, except as otherwise
provided herein, collect, at Borrower’s own expense, all amounts due or to
become due under each of the accounts and general intangibles. In connection
with such collections, Borrower may and, at Lender’s direction, will take such
action not otherwise forbidden herein as Borrower or Lender may deem reasonably
necessary or advisable to enforce collection or performance of each of the
accounts and general intangibles. Borrower will also duly perform and cause to
be performed all of its material obligations with respect to the goods or
services, the sale or lease or rendition of which gave rise or will give rise to
each account and all of its obligations to be performed under or with respect to
the general intangibles. Borrower also covenants and agrees to take any action
and/or execute any documents that Lender may request in order to comply with the
Federal Assignment of Claims Act, as amended.
     (m) Chattel Paper, Documents and Instruments. Borrower will take such
action as may be requested by Lender in order to cause any chattel paper,
documents or instruments to be valid and enforceable and will cause all chattel
paper to have only one original counterpart. Upon request by Lender, Borrower
will deliver to Lender all originals of chattel paper, documents or instruments
and will mark all chattel paper with a legend indicating that such chattel paper
is subject to the security interest granted hereunder.
     (n) Maintenance of Existence. Preserve and maintain its corporate existence
and good standing in the jurisdiction of its organization, and qualify and
remain qualified as a foreign entity in each jurisdiction in which such
qualification is required.
     (o) Maintenance of Properties. Maintain, keep, and preserve all of its
properties (tangible and intangible) necessary or useful in the conduct of its
business.
     (p) Conduct of Business. Continue to engage in an efficient and economical
manner in a business of the same general type as now conducted by it on the date
of this Agreement within Borrower’s powers under organizational documents.
     7. Negative Covenants. Until all Indebtedness of Borrower under the Loan
Documents is fully paid and satisfied, and the Lender has no further commitment
to lend hereunder, Borrower will not, without the prior written consent of
Lender:

Page 24



--------------------------------------------------------------------------------



 



     (a) Nature of Business. Make any material change in the nature of its
business as carried on as of the date hereof.
     (b) Liquidations, Mergers, Consolidations. Liquidate, merge or consolidate
with or into any other entity.
     (c) Liens. Create or incur any lien or encumbrance on any of its assets,
other than (i) liens and security interests securing indebtedness owing to
Lender, (ii) liens existing on the date hereof and, to the extend previously
required, previously approved in writing by Lender, (iii) purchase money
security interests incurred in connection with Borrower’s acquisition of goods;
(iv) liens for taxes, assessments, customs, duties or similar charges either
(A) not yet due, or (B) being contested in good faith by appropriate proceedings
and for which Borrower has established adequate reserves, (v) liens imposed by
mandatory provisions of law such as for materialmen’s, mechanic’s,
warehousemen’s and other like liens arising in the ordinary course of Borrower’s
or any Affiliate’s respective business, (vi) pledges or deposits in connection
with leases, real estate bids or contracts (other than contracts involving the
borrowing of money), (vii) encumbrances consisting of zoning restrictions,
easements, or other restrictions on the use of real property, provided that such
encumbrances do not impair the use of such property for the uses intended, and
none of which is violated by existing or proposed structures or land use, and
(viii) liens approved in writing by Lender (collectively, the “Permitted
Liens”).
     (d) Indebtedness. Create, incur or assume any indebtedness for borrowed
money or issue or assume any other note, debenture, bond or other evidences of
indebtedness, or guarantee any such indebtedness or such evidences of
indebtedness of others, other than (i) borrowings from Lender, (ii) borrowings
for a permitted purpose not to exceed $250,000.00 per year, (iii) trade payables
in the ordinary course of business, (iv) indebtedness between or among Borrower
and one or more wholly-owned subsidiaries of Borrower so long as evidenced by a
note and the note is pledged to Lender; (v) indebtedness secured by Permitted
Liens; or (vi) as previously consented to in writing by Lender.
     (e) Loan. Make loans to, or guarantee any obligation of, any other Person,
without written permission from the Lender; provided that such limitation shall
not apply in respect of any loan by and between Borrower and any wholly-owned
subsidiary of Borrower, or to any guaranty by Borrower of the indebtedness of
any wholly-owned subsidiary of Borrower, or vice versa.
     (f) Transactions with Affiliates. Enter into any transaction, including,
without limitation, the purchase, sale or exchange of property or the rendering
of any service, with any Affiliate of Borrower, except in the ordinary course of
and pursuant to the reasonable requirements of Borrower’s business and upon fair
and reasonable terms no less favorable to Borrower than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of Borrower.
     (g) Dividends. Declare or pay any dividends on any equity interest of
Borrower, make any other distributions with respect to any payment on account of
the

Page 25



--------------------------------------------------------------------------------



 



purchase, redemption, or other acquisition or retirement of any equity interest
of Borrower, or make any other distribution, sale, transfer or lease of any of
Borrower’s assets other than in the ordinary course of business, unless any such
amounts are directly utilized for the payment of (i) principal or interest on
indebtedness and obligations owing from time to time by Borrower to Lender, or
(ii) taxes owing by a shareholder of Borrower to the extent that such taxes are
incurred as a result of the business operations of Borrower.
     (h) Transfer or Encumbrance. Borrower will not (i) sell, assign (by
operation of law or otherwise), transfer, exchange, lease or otherwise dispose
of any of the Collateral, (ii) grant a lien or security interest in or execute,
file or record any financing statement or other security instrument with respect
to the Collateral other than the Permitted Liens, or (iii) deliver actual or
constructive possession of any of the Collateral to any party other than Lender,
except for (1) transfers previously disclosed to Lender, (2) sales of inventory
in the ordinary course of business, and (3) the sale or other disposal of any
item of equipment which is worn out or obsolete and which has been replaced by
an item of equal suitability and value, owned by Borrower and made subject to
the security interest under this Agreement, but which is otherwise free and
clear of any lien, security interest, encumbrance or adverse claim other than
Permitted Liens; provided, however, the exceptions permitted in clauses
(1) through (3) above shall automatically terminate upon the occurrence of an
Event of Default.
     (i) Impairment of Security Interest. Take any action that would in any
manner impair the value or enforceability of Lender’s security interest in any
Collateral.
     (j) Compromise of Collateral. Adjust, settle, compromise, amend or modify
any Collateral, except an adjustment, settlement, compromise, amendment or
modification in good faith and in the ordinary course of business; provided,
however, this exception shall automatically terminate upon the occurrence of an
Event of Default. Borrower shall provide to Lender such information concerning
(i) any adjustment, settlement, compromise, amendment or modification of any
Collateral, and (ii) any claim asserted by any account debtor for credit,
allowance, adjustment, dispute, setoff or counterclaim, as Lender may reasonably
request from time to time.
     (k) Financing Statement Filings. Cause or permit any change in the location
of (i) any Collateral, (ii) any records concerning any Collateral,
(iii) Borrower’s chief executive office, or (iv) the state of Borrower’s
organization to a jurisdiction other than as represented herein unless Borrower
shall have notified Lender in writing of such change at least sixty (60) days
prior to the effective date of such change, and shall have first taken all
action required by Lender for the purpose of further perfecting or protecting
the security interest in favor of Lender in the Collateral.
     (l) Capital Expenditures. Make capital expenditures in any fiscal year in
excess of $100,000.00 in the aggregate.
     (m) Leases. Create, incur, assume, or suffer to exist, any obligation as
lessee for the rental or hire of any real or personal property, except leases
(i) totaling in the aggregate an amount equal to or less than $500,000.00 in any
fiscal year of Borrower and

Page 26



--------------------------------------------------------------------------------



 



(ii) for a maximum lease period thirty-six (36) months or less without written
permission from Lender, except for real property leases which may have a maximum
lease period of sixty (60) months.
     (n) Investments. Purchase any stock or debt obligations for cash (except
obligations of the U.S. government).
     (o) Changes in Management or Ownership. Make any changes in management that
might materially change the character or operating philosophy of Borrower.
     8. Reporting Requirements. Until the Indebtedness of Borrower under this
Agreement and the other Loan Documents is fully paid and satisfied, and the
Lender has no further commitment to lend hereunder, Borrower will, unless Lender
shall otherwise consent in writing, furnish to Lender:
     (a) Interim Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each calendar quarter, financial
statements of Borrower as of the end of such calendar quarter all in form and
substance and in reasonable detail satisfactory to Lender and duly certified
(subject to year-end review adjustments) by an appropriate person (i) as being
true and correct in all material aspects to the best of his or her knowledge
(subject to year end adjustments), and (ii) as having been prepared in
accordance with generally accepted accounting principles, consistently applied.
     (b) Annual Financial Statements and Tax Returns. As soon as available and
in any event within (i) one hundred-twenty (120) days after the end of each
fiscal year of Borrower, a balance sheet, cash flow and income statement of
Borrower as of the end of such fiscal year, in each case compiled by independent
public accountants of recognized standing acceptable to Lender, and (ii) within
thirty (30) days of filing, annual income tax returns for Borrower.
     (c) Notice of Litigation. Promptly after the commencement thereof, notice
of all actions, suits, and proceedings before any court or governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, affecting Borrower which, if determined adversely to Borrower could
have a material adverse effect on the financial condition, properties, or
operations of Borrower.
     (d) Notice of Default and Events of Default. As soon as possible and in any
event within thirty (30) days after the concurrence of each default or event of
default, a written notice setting forth the details of such default or event of
default and the action which is proposed to be taken by Borrower with respect
thereto.
     (e) General Information. Such other information respecting the condition or
operations, financial or otherwise, of Borrower or any subsidiary as the Lenders
may from time to time reasonably request, including copies of all filings with
the Securities and Exchange Commission.

Page 27



--------------------------------------------------------------------------------



 



     9. Rights of Lender. Lender shall have the rights contained in this Section
at all times that this Agreement is effective.
     (a) Additional Financing Statements Filings. Borrower hereby authorizes
Lender to file, without the signature of Borrower, one or more financing or
continuation statements, and amendments thereto, relating to the Collateral.
Borrower hereby irrevocably authorizes Lender at any time and from time to time
to file in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (i) indicate the Collateral (A) as all
assets of Borrower or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article
or Chapter 9 of the Code, or (B) as being of an equal or lesser scope or with
greater detail, and (ii) contain any other information required by Chapter 9 of
the Code for the sufficiency or filing office acceptance of any financing
statement or amendment.
     (b) Power of Attorney. Borrower hereby irrevocably appoints Lender as
Borrower’s attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of Borrower and in the name
of Borrower or otherwise, from time to time in Lender’s reasonable discretion,
to take any action and to execute any instrument which Lender may deem necessary
or appropriate to accomplish the purposes of this Agreement, including without
limitation: (i) to obtain and adjust insurance required by Lender hereunder;
(ii) to demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
the Collateral; (iii) to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or
(ii) above; and (iv) to file any claims or take any action or institute any
proceedings which Lender may deem necessary or appropriate for the collection
and/or preservation of the Collateral or otherwise to enforce the rights of
Lender with respect to the Collateral.
     (c) Performance by Lender. If Borrower fails to perform any agreement or
obligation provided herein, Lender may itself perform, or cause performance of,
such agreement or obligation, and the expenses of Lender incurred in connection
therewith shall be a part of the Indebtedness, secured by the Collateral and
payable by Borrower on demand.
     (d) Borrower’s Receipt of Proceeds. All amounts and proceeds (including
instruments and writings) received by Borrower in respect of such accounts or
general intangibles shall be received in trust for the benefit of Lender
hereunder and, upon request of Lender, shall be segregated from other property
of Borrower and shall be forthwith delivered to Lender in the same form as so
received (with any necessary endorsement) and applied to the Indebtedness in
accordance with the Loan Documents.
     (e) Notification of Account Debtors. Lender may at its reasonable
discretion from time to time notify any or all obligors under any accounts or
general intangibles (i) of Lender’s security interest in such accounts or
general intangibles and direct such obligors to make payment of all amounts due
or to become due to Borrower thereunder directly to Lender, and (ii) to verify
the accounts or general intangibles with such obligors. Lender shall have the
right, at the expense of Borrower, to enforce

Page 28



--------------------------------------------------------------------------------



 



collection of any such accounts or general intangibles and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as Borrower.
     10. Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:
     (a) The failure, refusal or neglect of Borrower to pay when due any part of
the principal of, or interest on, the Note, or any other Indebtedness owing to
Lender by Borrower from time to time and such failure, refusal or neglect shall
continue unremedied for a period of five (5) Business Days after written notice
from Lender to Borrower.
     (b) The failure of Borrower to timely and properly observe, keep or perform
any covenant, agreement, warranty or condition required herein or in any of the
other Loan Documents which is not cured within ten (10) Business Days following
written notice from Lender to Borrower.
     (c) The occurrence of an event of default under any of the other Loan
Documents or under any other agreement now existing or hereafter arising between
Lender and Borrower which is not cured within ten (10) Business Days following
written notice from Lender to Borrower.
     (d) Any representation contained herein or in any of the other Loan
Documents made by Borrower is false or misleading in any material respect.
     (e) The occurrence of any event which permits the acceleration of the
maturity of any indebtedness owing by Borrower or any of its subsidiaries to any
third party under any agreement or understanding.
     (f) If Borrower: (i) becomes insolvent, or makes a transfer in fraud of
creditors, or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due; (ii) generally is not
paying its debts as such debts become due; (iii) has a receiver, trustee or
custodian appointed for, or take possession of, all or substantially all of its
assets, either in a proceeding brought by it or in a proceeding brought against
it and such appointment is not discharged or such possession is not terminated
within sixty (60) days after the effective date thereof or it consents to or
acquiesces in such appointment or possession; (iv) files a petition for relief
under the United States Bankruptcy Code or any other present or future federal
or state insolvency, Bankruptcy or similar laws (all of the foregoing
hereinafter collectively called “Applicable Bankruptcy Law”) or an involuntary
petition for relief is filed against it under any Applicable Bankruptcy Law and
such involuntary petition is not dismissed within sixty (60) days after the
filing thereof, or an order for relief naming it is entered under any Applicable
Bankruptcy Law, or any composition, rearrangement, extension, reorganization or
other relief of Borrowers now or hereafter existing is requested or consented to
by it; (v) fails to have discharged within a period of thirty (30) days any
attachment, sequestration or similar writ levied upon any property of it; or
(vi) fails to pay within thirty (30) days any final money judgment against it.

Page 29



--------------------------------------------------------------------------------



 



     (g) Except as otherwise provided in this Agreement, the liquidation,
dissolution, merger or consolidation of any Borrower.
     (h) The entry of any judgment against Borrower or the issuance or entry of
any attachments or other liens against any of the property of Borrower for an
amount in excess of $10,000.00 (individually or in the aggregate) if
undischarged, unbonded or undismissed on the date on which such judgment could
be executed upon.
     (i) The Collateral or any portion thereof is taken on execution or other
process of law in any action against Borrower.
     (j) The holder of any lien or security interest on any of the assets of
Borrower, including without limitation, the Collateral (without hereby implying
the consent of Lender to the existence or creation of any such lien or security
interest on the Collateral), declares a default thereunder or institutes
foreclosure or other proceedings for the enforcement of its remedies thereunder.
     (k) This Agreement shall at any time after its execution and delivery and
for any reason cease (i) to create a valid and perfected first priority security
interest in and to the property purported to be subject to this Agreement; or
(ii) to be in full force and effect or shall be declared null and void, or the
validity of enforceability hereof shall be contested by Borrower, or Borrower
shall deny it has any further liability or obligation under this Agreement or
the other Loan Documents.
Nothing contained in this Agreement shall be construed to limit the events of
default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.
     11. Remedies and Related Rights. If an Event of Default shall have
occurred, and without limiting any other rights and remedies provided herein,
under any of the Loan Documents or otherwise available to Lender, Lender may
exercise one or more of the rights and remedies provided in this Section.
     (a) Remedies. Upon the occurrence of any one or more of the foregoing
Events of Default, (i) the entire unpaid balance of principal of the Note,
together with all accrued but unpaid interest thereon, and all other
indebtedness owing to Lender by Borrower at such time shall, at the option of
Lender, become immediately due and payable without further notice, demand,
presentation, notice of dishonor, notice of intent to accelerate, notice of
acceleration, protest or notice of protest of any kind, all of which are
expressly waived by Borrower, and (ii) Lender may, at its option, cease further
advances under the Note and this Agreement; provided, however, concurrently and
automatically with the occurrence of an Event of Default under Section 13(f):
(i) further advances under the Note and this Agreement, and (ii) the Note and
all other Indebtedness owing to Lender by Borrower at such time shall, without
any action by Lender, become due and payable, without further notice, demand,
presentation, notice of dishonor, notice of acceleration, notice of intent to
accelerate, protest or notice of protest of any kind, all of which are expressly
waived by Borrower. All rights and remedies of Lender set forth in this
Agreement and in any of the other Loan Documents may also be exercised by
Lender, at its option to be exercised in its sole discretion, upon the
occurrence of an Event of Default,

Page 30



--------------------------------------------------------------------------------



 



and not in substitution or diminution of any rights now or hereafter held by
Lender under the terms of any other agreement.
     (b) Other Remedies. Lender may from time to time at its discretion, without
limitation and without notice except as expressly provided in any of the Loan
Documents:
          (i) exercise in respect of the Collateral all the rights and remedies
of a Lender under the Code (whether or not the Code applies to the affected
Collateral);
          (ii) require Borrower to, and Borrower hereby agrees that it will at
its expense and upon request of Lender, assemble the Collateral as directed by
Lender and make it available to Lender at a place to be designated by Lender
which is reasonably convenient to both parties;
          (iii) reduce its claim to judgment or foreclose or otherwise enforce,
in whole or in part, the security interest granted hereunder by any available
judicial procedure;
          (iv) sell or otherwise dispose of, at its office, on the premises of
Borrower or elsewhere, the Collateral, as a unit or in parcels, by public or
private proceedings, and by way of one or more contracts (it being agreed that
the sale or other disposition of any part of the Collateral shall not exhaust
Lender’s power of sale, but sales or other dispositions may be made from time to
time until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;
          (v) buy the Collateral, or any portion thereof, at any public sale;
          (vi) buy the Collateral, or any portion thereof, at any private sale
if the Collateral is of a type customarily sold in a recognized market or is of
a type which is the subject of widely distributed standard price quotations;
          (vii) apply for the appointment of a receiver for the Collateral, and
Borrower hereby consents to any such appointment; and
          (viii) at its option, retain the Collateral in satisfaction of the
Indebtedness whenever the circumstances are such that Lender is entitled to do
so under the Code or otherwise.
Borrower agrees that in the event Borrower is entitled to receive any notice
under the Uniform Commercial Code, as it exists in the state governing any such
notice, of the sale or other disposition of any Collateral, reasonable notice
shall be deemed given when such notice is deposited in a depository receptacle
under the care and custody of the United States Postal Service, postage prepaid,
at Borrower’s address set forth on the signature page hereof, five (5) days
prior to the date of any public sale, or after which a private sale, of any of
such Collateral is to be held. Lender shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Lender may adjourn
any

Page 31



--------------------------------------------------------------------------------



 



public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.
     (c) Application of Proceeds. If any Event of Default shall have occurred,
Lender may at its discretion apply or use any cash held by Lender as Collateral,
and any cash proceeds received by Lender in respect of any sale or other
disposition of, collection from, or other realization upon, all or any part of
the Collateral as follows in such order and manner as Lender may elect:
          (i) to the repayment or reimbursement of the reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by Lender in connection with (1) the administration of the
Loan Documents, (2) the custody, preservation, use or operation of, or the sale
of, collection from, or other realization upon, the Collateral, and (3) the
exercise or enforcement of any of the rights and remedies of Lender hereunder;
          (ii) to the payment or other satisfaction of any liens and other
encumbrances upon the Collateral;
          (iii) to the satisfaction of the Indebtedness;
          (iv) by holding such cash and proceeds as Collateral;
          (v) to the payment of any other amounts required by applicable law
(including without limitation, Section 9.504(a)(3) of the Code or any other
applicable statutory provision); and
          (vi) by delivery to Borrower or any other party lawfully entitled to
receive such cash or proceeds whether by direction of a court of competent
jurisdiction or otherwise.
     (d) Deficiency. In the event that the proceeds of any sale of, collection
from, or other realization upon, all or any part of the Collateral by Lender are
insufficient to pay all amounts to which Lender is legally entitled, Borrower
and any party who guaranteed or is otherwise obligated to pay all or any portion
of the Indebtedness shall be liable for the deficiency, together with interest
thereon as provided in the Loan Documents.
     (e) Non-Judicial Remedies. In granting to Lender the power to enforce its
rights hereunder without prior judicial process or judicial hearing, Borrower
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Lender to enforce its rights by judicial process.
Borrower recognizes and concedes that non-judicial remedies are consistent with
the usage of trade, are responsive to commercial necessity and are the result of
a bargain at arm’s length. Nothing herein is intended to prevent Lender or
Borrower from resorting to judicial process at either party’s option.

Page 32



--------------------------------------------------------------------------------



 



     (f) Other Recourse. Borrower waives any right to require Lender to proceed
against any third party, exhaust any Collateral or other security for the
Indebtedness, or to have any third party joined with Borrower in any suit
arising out of the Indebtedness or any of the Loan Documents, or pursue any
other remedy available to Lender. Borrower further waives any and all notice of
acceptance of this Agreement and of the creation, modification, rearrangement,
renewal or extension of the Indebtedness. Borrower further waives any defense
arising by reason of any disability or other defense of any third party or by
reason of the cessation from any cause whatsoever of the liability of any third
party. Until all of the Indebtedness shall have been paid in full, Borrower
shall have no right of subrogation and Borrower waives the right to enforce any
remedy which Lender has or may hereafter have against any third party, and
waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Lender. Borrower authorizes Lender, and
without notice or demand and without any reservation of rights against Borrower
and without affecting Borrower’s liability hereunder or on the Indebtedness to
(i) take or hold any other property of any type from any third party as security
for the Indebtedness, and exchange, enforce, waive and release any or all of
such other property, (ii) apply such other property and direct the order or
manner of sale thereof as Lender may in its discretion determine, (iii) renew,
extend, accelerate, modify, compromise, settle or release any of the
Indebtedness or other security for the Indebtedness, (iv) waive, enforce or
modify any of the provisions of any of the Loan Documents executed by any third
party, and (v) release or substitute any third party.
     12. Indemnity. Borrower hereby indemnifies and agrees to hold harmless and
defend Lender, and its officers, directors, employees, agents and
representatives (each an “Indemnified Person”) from and against any and all
liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
(collectively, the “Claims”) which may be imposed on, incurred by, or asserted
against, any Indemnified Person arising in connection with the Loan Documents,
the Indebtedness or the Collateral (including without limitation, the
enforcement of the Loan Documents and the defense of any Indemnified Person’s
actions and/or inactions in connection with the Loan Documents). WITHOUT
LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PERSON
WITH RESPECT TO ANY CLAIMS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT
OF THE NEGLIGENCE OF SUCH INDEMNIFIED PERSON AND/OR ANY OTHER INDEMNIFIED
PERSON, except to the limited extent the Claims against an Indemnified Person
are proximately caused by such Indemnified Person’s gross negligence or willful
misconduct. If Borrower or any third party ever alleges such gross negligence or
willful misconduct by any Indemnified Person, the indemnification provided for
in this Section shall nonetheless be paid upon demand, subject to later
adjustment or reimbursement, until such time as a court of competent
jurisdiction enters a final judgment as to the extent and effect of the alleged
gross negligence or willful misconduct. The indemnification provided for in this
Section shall survive the termination of this Agreement and shall extend and
continue to benefit each individual or entity who is or has at any time been an
Indemnified Person hereunder.
     13. Waiver and Agreement. Neither the failure nor any delay on the part of
Lender to exercise any right, power or privilege herein or under any of the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or

Page 33



--------------------------------------------------------------------------------



 



privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. No waiver of any provision in this Agreement or
in any of the other Loan Documents and no departure by Borrower therefrom shall
be effective unless the same shall be in writing and signed by Lender, and then
shall be effective only in the specific instance and for the purpose for which
given and to the extent specified in such writing. No modification or amendment
to this Agreement or to any of the other Loan Documents shall be valid or
effective unless the same is signed by the party against whom it is sought to be
enforced.
     14. Benefits. This Agreement shall be binding upon and inure to the benefit
of Lender and Borrower, and their respective successors and assigns, provided,
however, that Borrower may not, without the prior written consent of Lender,
assign any rights, powers, duties or obligations under this Agreement or any of
the other Loan Documents.
     15. Notices. All notices, requests, demands or other communications
required or permitted to be given pursuant to this Agreement shall be in writing
and given by (a) personal delivery, (b) expedited delivery service with proof of
delivery, or (c) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the signature page hereof and shall be deemed to have been received
either, in the case of personal delivery, as of the time of personal delivery,
in the case of expedited delivery service, as of the time of the expedited
delivery and in the manner provided herein, or in the case of mail, upon the
third day after deposit in a depository receptacle under the care and custody of
the United States Postal Service. Either party shall have the right to change
its address for notice hereunder to any other location within the continental
United States by notice to the other party of such new address at least thirty
(30) days prior to the effective date of such new address.
     16. Construction. This Agreement and the other Loan Documents have been
executed and delivered in the State of Texas, shall be governed by and construed
in accordance with the laws of the State of Texas, and shall be performable by
the parties hereto in the county in Texas where the Lender’s address set forth
on the signature page hereof is located.
     17. Invalid Provisions. If any provision of this Agreement or any of the
other Loan Documents are held to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable and the
remaining provisions of this Agreement or any of the other Loan Documents shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.
     18. Expenses. Borrower shall pay all costs and expenses (including, without
limitation, reasonable attorneys’ fees) in connection with (a) the drafting and
execution of the Loan Documents and the transactions contemplated therein
(b) any action required in the course of administration of the indebtedness and
obligations evidenced by the Loan Documents, and (c) any action in the
enforcement of Lender’s rights upon the occurrence of an Event of Default.
     19. Participation of the Loan. Borrower agrees that Lender may, at its
option, sell interests in the Loan and its rights under this Agreement to a
financial institution or institutions and, in connection with each such sale,
Lender may disclose any financial and other information available to Lender
concerning Borrower to each perspective purchaser subject to obtaining a

Page 34



--------------------------------------------------------------------------------



 



confidentiality agreement with each prospective purchaser prior to disclosing
Borrower’s confidential information.
     20. Conflicts. In the event any term or provision hereof is inconsistent
with or conflicts with any provision of the other Loan Documents, the terms and
provisions contained in this Agreement shall be controlling.
     21. Counterparts. This Agreement may be separately executed in any number
of counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.
     22. Amendment and Consolidation. This Agreement is an amendment and
restatement of the Original Loan and Security Agreement.
     23. Interpretation. Whenever the context requires in this Agreement, the
gender of all words used in Agreement include the masculine, feminine, and
neuter and the singular form of nouns, pronouns, and verbs shall include the
plural and vice versa. Use of “herein,” “hereof,” “hereby,” “hereunder,” or
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision or part hereof. Unless otherwise specified, all
references to a Section refer to sections of this Agreement. The terms
“include,” “includes,” and “including” mean “include without limitation,”
“includes without limitation,” and “including without limitation” and the term
“or” has the inclusive meaning represented by the phrase “and/or.”
     24. Time of the Essence. Time is of the essence with respect to all
obligations of Borrower to give notice and otherwise take action hereunder.
NOTICE OF FINAL AGREEMENT
     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK;
SIGNATURE PAGES FOLLOW

Page 35



--------------------------------------------------------------------------------



 



     AGREED and accepted as of the date first written above.

              LENDER:       ADDRESS:
 
            ARDINGER FAMILY PARTNERSHIP, LTD.       1990 Lakepointe Drive,
 
          Lewisville, TX 75057
 
           
By:
           
 
           
Name:
  H.T. Ardinger, Jr.        
Title:
  General Partner        
 
            BORROWER:       ADDRESS:
 
            VIEWCAST.COM, INC.        
 
           
By:
          3701 W. Plano Parkway
 
           
Name:
          Suite 300
 
           
Title:
          Plano, TX 75075
 
           
 
            OSPREY TECHNOLOGIES, INC.        
 
           
By:
          3701 W. Plano Parkway
 
           
Name:
          Suite 300
 
           
Title:
          Plano, TX 75075
 
           
 
            VIDEOWARE, INC.        
 
           
By:
          3701 W. Plano Parkway
 
           
Name:
          Suite 300
 
           
Title:
          Plano, TX 75075
 
           

Signature Page
to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TRADEMARKS, PATENTS, COPYRIGHTS AND LICENSES



--------------------------------------------------------------------------------



 



EXHIBIT B
CERTIFICATE OF DESIGNATIONS
OF
SERIES E CONVERTIBLE REDEEMABLE PREFERRED STOCK
OF
VIEWCAST.COM, INC.
ViewCast.com, Inc., a Delaware corporation, DOES HEREBY CERTIFY:
          That, pursuant to the authority conferred upon the Board of Directors
of said corporation by virtue of its certificate of incorporation as amended and
in accordance with Section 151 of the General Corporation Law of the State of
Delaware (the “DGCL”), said Board of Directors has duly adopted a resolution by
a majority of the directors at a duly called meeting of the Board of Directors
providing for the issuance of a series of preferred stock, par value $0.0001 per
share, designated as Series E Convertible Redeemable Preferred Stock, which
resolution reads as follows:

    “BE IT RESOLVED, that the Board of Directors (the “Board of Directors”) of
ViewCast.com, Inc. (the “Corporation”) hereby authorizes the issuance of a
series of preferred stock and fixes its designation, powers, preferences and
relative, participating, optional or other special rights, and qualifications,
limitations and restrictions thereof, as follows:   1)   Designation. The
distinctive serial designation of said series shall be “Series E Convertible
Redeemable Preferred Stock” (hereinafter called “Series E Preferred Stock”).
Each share of Series E Preferred Stock shall be identical in all respects with
all other shares of Series E Preferred Stock.   2)   Number of Shares. The
number of authorized shares of Series E Preferred Stock shall be eighty thousand
(80,000) shares. The number of authorized shares of Series E Preferred Stock may
be increased or reduced by the Board of Directors of the Corporation, subject to
written consent of the holders of a majority of the outstanding Series E
Preferred Stock, by the filing of a certificate pursuant to the provisions of
the DGCL stating that the change has been so authorized. When shares of Series E
Preferred Stock are purchased or otherwise acquired by the Corporation or
converted into common stock, par value $0.0001 per share, of the Corporation
(the “Common Stock”), the Corporation shall take all necessary action to cause
the shares of Series E Preferred Stock so purchased or acquired to be canceled
and reverted to authorized but unissued shares of Preferred Stock undesignated
as to series.   3)   Rank. The Series E Preferred Stock shall, with respect to
rights on liquidation, winding-up and dissolution, rank (i) senior to all
classes of Common Stock and to any class of preferred stock established
hereafter by the Board of Directors of the Corporation, the terms of which

38



--------------------------------------------------------------------------------



 



    expressly provide that it ranks junior to the Series E Preferred Stock as to
rights on liquidation, winding-up and dissolution of the Corporation
(collectively referred to, together with all classes of common stock of the
Corporation, as “Junior Stock”), (ii) on parity with the Series B Preferred
Stock and Series C Preferred Stock as to rights on liquidation, winding up and
dissolution, and (iii) subject to certain conditions, on a parity with each
other class of preferred stock established hereafter by the Board of Directors
of the Corporation and subject to approval by the majority of the holders of the
Series E Preferred Stock, the terms of which expressly provide that such class
or series shall rank on a parity with the Series E Preferred Stock as to rights
on liquidation, winding-up and dissolution (collectively, with the Series B
Preferred Stock and Series C Preferred Stock, referred to as “Parity Stock”).  
4)   Preference on Liquidation.

  a)   Subject to paragraph (b) below, upon any voluntary or involuntary
liquidation, dissolution or winding-up of the Corporation, holders of Series E
Preferred Stock shall be entitled to be paid, out of the assets of the
Corporation available for distribution to stockholders, the Liquidation
Preference (as defined below) before any distribution is made on any Junior
Stock, including, without limitation, any Common Stock. “Liquidation Preference”
means $100 per share of Series E Preferred Stock (the “Stated Value”) multiplied
by (i) 101% if the date in question occurs on or before December 11, 2007;
(ii) 102% if the date in question occurs after December 11, 2007 and on or
before December 11, 2008; (iii) 104% if the date in question occurs after
December 11, 2008 and on or before December 11, 2009; (iv) 105% if the date in
question occurs after December 11, 2009 and on or before December 11, 2010; and
(v) 107% if the date in question occurs after December 11, 2010.     b)   If,
upon any voluntary or involuntary liquidation, dissolution or winding-up of the
Corporation, the amounts payable with respect to the Series E Preferred Stock
and all Parity Stock are not paid in full, then the assets of the Corporation
available for distribution among the holders of the Series E Preferred Stock and
any Parity Stock shall bear to each other the ratio that the gross amounts
invested in Series E Preferred Stock and the gross amounts invested in any
Parity Stock bear to each other.     c)   After payment of the full amount of
the Liquidation Preference, the holders of shares of Series E Preferred Stock
shall not be entitled to any further participation in any distribution of assets
of the Corporation.     d)   For the purposes of this Certificate of
Designations, the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all of the
property or assets of the Corporation shall be deemed to constitute a
liquidation, dissolution or winding-up of the Corporation. However, any
consolidation, merger, share exchange or similar transaction to which the
Corporation is a party shall not be deemed to constitute a liquidation,
dissolution or winding-up of the Corporation.     e)   Written notice of any
payment to the holders of Series E Preferred Stock as a result of the
liquidation, dissolution or winding-up of the Corporation, stating the payment
date or

39



--------------------------------------------------------------------------------



 



      dates when and the place or places where the amounts distributable in such
circumstances shall be payable, shall be given by first-class mail, postage
prepaid, not less than thirty (30) days prior to any payment date stated
therein, to the holders of record of shares of Series E Preferred Stock at their
respective addresses as the same shall appear on the books of the transfer agent
for the Series E Preferred Stock.

5)   Redemption Rights.

  a)   At any time the Corporation shall have the right to redeem at the
Liquidation Preference per share, in whole or in part, shares of Series E
Preferred Stock (the “Optional Redemption”), to the extent permitted by
applicable law and so long as (i) the Corporation shall have sufficient cash
available on the Optional Redemption Date (as defined below) to effect such
Optional Redemption and (ii) the Corporation shall have delivered each holder of
Series E Preferred Stock at least fifteen (15) Trading Days prior written notice
(an “Optional Redemption Notice”) specifying the date on which such Option
Redemption is to be effected (the “Optional Redemption Date”) and the amount of
the Liquidation Preference payable to such holder. If the Corporation should
elect to redeem less than all the shares of Series E Preferred Stock
outstanding, the Corporation shall select these shares of Series E Preferred
Stock to be redeemed by lot. Nothing herein shall limit a holder’s right to
convert its shares of Series E Preferred Stock at any time prior to the Optional
Redemption Date.     b)   Upon the redemption of shares of Series E Preferred
Stock, payment of the Liquidation Preference, which shall be in the form of
company check, to the holder thereof will be effected simultaneously with the
return of such share of Series E Preferred Stock by such holder to the
Corporation. To the extent the Corporation shall redeem less than all of the
shares of Series E Preferred Stock outstanding, the Corporation shall also
deliver certificates evidencing the unredeemed shares of Series E Preferred
Stock in addition to the Liquidation Preference paid as to the redeemed shares.

6)   Voting Rights.

  a)   General. Each holder of Series E Preferred Stock shall be entitled to
full voting rights and powers equal to the voting rights and powers of the
holders of the Common Stock. For each share of Series E Preferred Stock held,
the holder thereof shall be entitled to the number of votes into which such
share of Series E Preferred Stock could then be converted into Common Stock.
Each holder of Series E Preferred Stock shall be entitled, notwithstanding any
provision hereof, to notice of any stockholders’ meeting in accordance with the
bylaws of the Corporation, and shall be entitled to vote, together with holders
of the Common Stock, with respect to any question upon which holders of the
Common Stock have the right to vote. Fractional votes shall not however be
permitted, and any fractional voting rights available on an as converted basis
(after aggregating all shares into which shares of Series E Preferred Stock held
by each holder could be converted) shall be rounded to the nearest whole number
(with one-half being rounded upward).

40



--------------------------------------------------------------------------------



 



  b)   Action Requiring Written Consent of the Holders of a Majority of the
Series E Preferred Stock. The Corporation shall not, without first obtaining the
written consent of the holders of a majority of the outstanding Series E
Preferred Stock:

(i) create, by reclassification or otherwise, or issue, any new class of
securities senior to or in parity with the Series E Preferred Stock, whether
with respect to voting rights, liquidation preference, dividend rights or
otherwise;
(ii) amend, alter or change the designations or the powers, preferences,
privileges or rights, or the qualifications, limitations or restrictions of the
Series E Preferred Stock in any manner; or
(iii) increase or decrease the authorized number of shares of the Series E
Preferred Stock.

7)   Conversion Rights. Each holder of shares of Series E Preferred Stock shall
have the right, subject to any applicable laws and regulations, at any time at
the holder’s option to convert any shares of Series E Preferred Stock based on
the Stated Value into shares of Common Stock at the Conversion Price (subject to
adjustment as described in Section 9 below). The “Conversion Price” (subject to
adjustment as described in Section 9 below) shall be the lesser of (i) $0.60 per
share of Common Stock (the “Base Conversion Price”); (ii) 85% of the Base
Conversion Price if the notice of conversion is submitted on or prior to
December 11, 2008; (iii) 100% of the Base Conversion Price if the notice of
conversion is submitted after December 11, 2008 and on or prior to December 11,
2009; or (iv) any time after December 11, 2009, the average closing sale price
for the Common Stock on the Trading Market during the 20 Trading Days ending on
the last Trading Day prior to the notice of conversion being submitted.

  a)   In order to exercise the conversion right, the holder of shares of
Series E Preferred Stock to be converted shall surrender that certificate
representing such shares, duly endorsed or assigned to the Corporation or in
blank, at the office of the transfer agent for the Series E Preferred Stock and
shall give written notice to the Corporation in the form of Exhibit A attached
hereto designating the number of shares of Series E Preferred Stock to be
converted. Such notice shall also state the name or names (with address) in
which the certificate or certificates for the shares of Common Stock which shall
be issuable upon such conversion shall be issued, and shall be accompanied by
funds in an amount sufficient to pay any transfer or similar tax required by the
provisions of paragraph 7(c) below. Each share surrendered for conversion shall,
unless the shares issuable on conversion are to be issued in the same name as
the name in which such share of the Series E Preferred Stock is registered, be
duly endorsed by, or be accompanied by, instruments of transfer (in each case,
in form reasonably satisfactory to the Corporation), duly executed by the holder
or such holder’s duly authorized attorney-in-fact.     b)   As promptly as
practicable, but in any event within five (5) Trading Days after the surrender
of certificates for shares of the Series E Preferred Stock for conversion and
the receipt of such notice and funds, if any, as aforesaid, the Corporation
shall issue and

41



--------------------------------------------------------------------------------



 



      deliver to such holder, or on such holder’s written order, a certificate
or certificates for the number of shares of Common Stock issuable upon the
conversion of such shares of the Series E Preferred Stock surrendered for
conversion in accordance with the provisions of this Section 7. In the event
fewer than all the shares of Series E Preferred Stock represented by any such
certificate are redeemed, a new certificate shall be issued representing the
shares of Series E Preferred Stock not redeemed without cost to the holder
thereof. Each conversion with respect to such shares of the Series E Preferred
Stock shall be deemed to have been effected immediately prior to the close of
business on the date on which the certificates for shares of the Series E
Preferred Stock shall have been surrendered and such notice shall have been
received by the Corporation as aforesaid, and the Person or Persons entitled to
receive the Common Stock issuable upon such conversion shall be deemed for all
purposes to be the record holder or holders of such Common Stock upon that date.
    c)   If a holder converts shares of the Series E Preferred Stock, the
Corporation shall pay any and all documentary, stamp or similar issue or
transfer tax payable in respect of the issue or delivery of the shares of the
Series E Preferred Stock (or any other securities issued on account thereof
pursuant hereto) or Common Stock upon the conversion; provided, however, the
Corporation shall not be required to pay any such tax that may be payable
because any such shares are issued in a name other than the name of the holder.
In the event that the shares are to be issued in a name other than that of the
holder, the holder shall provide the funds necessary to pay any and all of the
foregoing taxes.     d)   The Corporation shall reserve out of its authorized
but unissued Common Stock or its Common Stock held in treasury enough shares of
Common Stock to permit the conversion of all of the outstanding shares of the
Series E Preferred Stock. The Corporation shall from time to time, in accordance
with the DGCL, increase the authorized amount of its Common Stock if at any time
the authorized amount of its Common Stock remaining unissued shall not be
sufficient to permit the conversion of the shares of the Series E Preferred
Stock at the time outstanding, subject to the foregoing restriction on
conversion. All shares of Common Stock delivered upon conversion of the shares
of the Series E Preferred Stock will, upon delivery, be duly authorized and
validly issued, fully paid and nonassessable, free from all taxes, liens and
charges with respect to the issue thereof.     e)   In the event of any merger,
share exchange or similar transaction to which the Corporation is a party,
except (i) a reincorporation merger or any other merger in which the Company is
the surviving entity so long as no voting securities of the Company are
exchanged for the securities of any other entity as part of the merger or (ii) a
share exchange in which the Corporation’s shares are issued to stockholders of
another corporation, the plan of merger, plan of share exchange or comparable
document shall provide that each share of Series E Preferred Stock then
outstanding shall be converted into or exchanged for the kind and amount of
stock, other securities and property receivable upon such merger, share exchange
or similar transaction by a holder of the number of shares of Common Stock into
which such share of Series E Preferred Stock might have been converted
immediately prior thereto.

42



--------------------------------------------------------------------------------



 



8)   Restriction on Distributions. If and so long as at least 10,000 shares of
Series E Preferred Stock remain outstanding, the Corporation shall not declare
or pay any dividend or make any distributions on, or, directly or indirectly,
purchase, redeem or satisfy any mandatory redemption, sinking fund or other
similar obligation in respect of, Junior Stock or warrants, rights or options
exercisable for or convertible into any Junior Stock.   9)   Conversion Price
Adjustments.

  a)   In the event the Corporation shall effect a subdivision of the
outstanding Common Stock, the Conversion Price in effect at the opening of
business on the day following the day upon which such subdivision shall become
effective shall be proportionately decreased, and conversely in the event the
Corporation shall combine the outstanding shares of Common Stock into a smaller
number of shares of Common Stock, the Conversion Price in effect at the opening
of business on the day following the date upon which such combination becomes
effective shall be proportionately increased. Any adjustment under this
paragraph shall become effective at the close of business on the date the
subdivision or combination becomes effective.     b)   Whenever the Conversion
Price is adjusted as herein provided, the Corporation shall promptly file with
the transfer agent for the Series E Preferred Stock a certificate of an officer
of the Corporation setting forth the Conversion Price after the adjustment and
setting forth a brief statement of the facts requiring such adjustment and a
computation thereof. The Corporation shall promptly cause a notice of the
adjusted Conversion Price to be mailed to each registered holder of shares of
the Series E Preferred Stock.     c)   In any case in which this paragraph
provides that an adjustment shall become effective immediately after a record
date for an event and the date fixed for such adjustment pursuant to this
paragraph occurs after such record date but before the occurrence of such event,
the Corporation may defer until the actual occurrence of such event issuing to
the holder of any shares of the Series E Preferred Stock converted after such
record date and before the occurrence of such event the additional shares of
Common Stock issuable upon such conversion by reason of the adjustment required
by such event over and above the Common Stock issuable upon such conversion
before giving effect to such adjustment.     d)   In case the Corporation shall
take any action affecting the Common Stock, other than actions described in
Section 7 or this Section 8, which in the opinion of the Board of Directors
would materially adversely affect the conversion right of the holders of the
shares of the Series E Preferred Stock, the Conversion Price may be adjusted, to
the extent permitted by law, in such manner, if any, and at such time, as the
Board of Directors may determine to be equitable in the circumstances; provided,
however, that in no event shall the Board of Directors be required to take any
such action.     e)   The Corporation will endeavor to list the shares of the
Common Stock required to be delivered upon conversion of shares of the Series E
Preferred Stock, prior to delivery,

43



--------------------------------------------------------------------------------



 



      upon each national and international securities exchange, if any, upon
which the Common Stock is listed at the time of delivery.

10)   Optional Conversion by Corporation. If the closing sale price for the
Common Stock on the Trading Market during any 20 consecutive Trading Day period
is at least 150% of the then applicable Conversion Price (the “Conversion
Trigger”), the Corporation shall have the right once in any twelve-month period
to issue a notice of conversion to the holders of the Series E Preferred Stock
within 40 Trading Days after the first occurrence of the Conversion Trigger
during the twelve-month period requiring each holder to convert a specified
number of shares of Series E Preferred Stock up to a maximum of each holder’s
pro rata share of up to 20,000 shares of Series E Preferred Stock; provided,
however, if during a twelve-month period the Corporation has the right to cause
such a conversion and does not, then, if during the next twelve-month period the
Corporation has the right to cause such conversion, it shall have the right to
cause the conversion of up to a holder’s pro rata portion of up to 40,000 shares
of Series E Preferred Stock; provided further, however, the Corporation shall
never be entitled to cause the conversion of more than a holder’s pro rata
portion of 40,000 shares of Series E Preferred Stock.   11)   Right of First
Refusal.

  a)   If on or before December 31, 2009, individually, or collectively Ardinger
Family Partnership, Ltd., one or more Affiliates of H.T. Ardinger (as defined
under Rule 405 promulgated pursuant to the Securities Act of 1933, as amended)
and/or family members of H.T. Ardinger (individually and collectively, an
“Ardinger Holder”) (i) receives a written offer (which may be subject to various
closing conditions including definitive documentation) from a non-Ardinger
Holder (the “Proposed Transferee”) to acquire at least the Minimum Amount of
Series E Preferred Stock (as hereinafter defined) (the “Proposed Disposition”),
(ii) the written offer sets forth the price to be paid for such Series E
Preferred Stock and the number of shares of Series E Preferred Stock subject to
the written offer and (iii) the Ardinger Holder desires to sell said number of
shares of Series E Preferred Stock to the Proposed Transferee pursuant to such
terms, the Ardinger Holder shall notify the Corporation in writing of the
Proposed Disposition stating in such notice (the “Transfer Notice”) the details
of such Proposed Disposition, including (i) the name of the Proposed Transferee,
(ii) the number of shares of Series E Preferred Stock to which the Proposed
Disposition pertains (the “Offered Shares”) and (iii) the form and amount of the
consideration per Offered Share (including the terms and method of payment) to
be given to the Ardinger Holder by the Proposed Transferee for the Offered
Shares (the “Offer Price”). The Transfer Notice shall constitute an offer by the
Ardinger Holder to sell the Offered Shares to the Corporation, or its
designee(s), at the price set forth in Section 11c). Such offer shall be
irrevocable for twenty (20) days from the date the Corporation receives the
Transfer Notice.     b)   The Corporation and its designees (which number of
designees shall not exceed two) shall have the right to acquire all of the
Offered Shares by communicating in writing to the Ardinger Holder, its or their
election to acquire a specified number of the Offered Shares (the aggregate
amount of which must be all the Offered Shares) within twenty

44



--------------------------------------------------------------------------------



 



    (20) days of the date the Transfer Notice was received by the Corporation. A
written notice that the Corporation and/or its designees desire to acquire the
Offered Shares (the “Acceptance Notice”) shall, when taken in conjunction with
the Transfer Notice, be deemed to constitute a valid, legally binding and
enforceable agreement for the transferring of all of the Offered Shares. The
obligations of the Corporation and/or its designees to acquire the specified
number of Offered Shares to be acquired by the Corporation and/or its designees
as set forth in the Acceptance Notice are joint and several obligations of such
parties.     c)   The purchase price per Offered Share shall be the Offer Price.
If the consideration for the Proposed Disposition is not comprised solely of
cash to be paid by the Proposed Transferee to the Ardinger Holder, the
Corporation and/or its designees shall have the right to pay the purchase price
in the same manner and upon the same terms as the Proposed Transferee or to pay
the fair value of such non-cash consideration. If the Ardinger Holder, the
Corporation and its designees are unable to agree upon the fair value of such
non-cash consideration within five (5) days after the date the Transfer Notice
was received by the Corporation, an appraisal firm jointly selected by the
Ardinger Holder, the Corporation and its designees shall determine the fair
value of such non-cash consideration which determination shall be conclusive and
binding on all parties. The fees and expenses of such appraisal firm shall be
borne by the Corporation and/or its designees. During the time the appraisal
firm is making its determination, all time periods set forth in this Section 11
shall be tolled and shall begin to run again after the Corporation receives in
writing the appraisal firm’s determination.     d)   If there is an Acceptance
Notice, the closing of the purchase of the Offered Shares shall be at a time and
date set by the Corporation and/or its designees which shall not be later than
thirty (30) days after the Transfer Notice was delivered to the Corporation. At
the closing, the Ardinger Holder shall deliver certificates duly endorsed or
accompanied by duly executed stock powers for the Offered Shares and shall
transfer the Offered Shares to the purchasers thereof, free and clean of all
liens, claims, charges or encumbrances, (other than general securities laws
restrictions) against payment of the purchase price for the Offered Shares
determined above.     e)   Notwithstanding the foregoing, if the Corporation
and/or its designees do not collectively elect to acquire all of the Offered
Shares pursuant to the terms hereof, then the Ardinger Holder shall have the
right to sell the Offered Shares to the Proposed Transferee at any time within
one hundred eighty (180) days of the date the Transfer Notice was delivered to
the Corporation so long as the terms and conditions are no more favorable to the
Proposed Transferee than those specified in the Transfer Notice except that the
Offer Price may be decreased by up to five (5%) percent. If the transfer by the
Ardinger Holder to the Proposed Transferee of all the Offered Shares is not made
within one hundred eighty (180) days of the date the Transfer Notice was
delivered to the Company, that right to transfer in accordance with this
Section 11 shall expire. In such event, the restrictions of this Section 11
shall be reinstated, and any subsequent transfer of such Offered Shares, whether
or not to the same Proposed Transferee, must be made in compliance with this
Section 11. The Corporation shall not give effect on its books to

45



--------------------------------------------------------------------------------



 



      any transfer or purported transfer of Offered Shares to a Proposed
Transferee unless each and all of the conditions hereof affecting such transfer
shall have been satisfied.     f)   “Minimum Amount of Series E Preferred Stock”
means the greater of (i) 40,000 shares of Series E Preferred Stock or (ii) the
number of shares of Series E Preferred Stock convertible into at least ten (10%)
percent of the Corporation’s Common Stock, on a fully diluted basis. The Minimum
Amount of Series E Preferred Stock threshold (i) may be met by one or more
Ardinger Holder in one transaction or a series of related transactions with the
same Proposed Transferee and/or an affiliate of such Proposed Transferee (as
defined under Rule 405 promulgated pursuant to the Securities Act of 1933, as
amended) (collectively, the “Same Proposed Transferee”) and (ii) shall also be
met if any transaction or series of related transactions to the Same Proposed
Transferee do not meet the Minimum Amount of Series E Preferred Stock threshold
but would result in the holdings of Series E Preferred Stock of the Same
Proposed Transferee on an aggregated basis meeting the Minimum Amount of
Series E Preferred Stock.

12)   Certain Definitions.

                    “Person” means any individual, corporation, partnership,
association, trust or other entity or organization, including a government or
political subdivision or any agency or instrumentality thereof.
                    “Series B Preferred Stock” means the Corporation’s Series B
Convertible Preferred Stock, $0.0001 par value.
                    “Series C Preferred Stock” means the Corporation’s Series C
Convertible Preferred Stock, $0.0001 par value.
                    “Subsidiary” of any Person means any Corporation of which at
least a majority of the shares of stock having by the terms thereof ordinary
voting power to elect a majority of the Board of Directors of such Corporation
(irrespective of whether or not at the time stock of any other class or classes
of such Corporation shall have voting power by reason of the happening of any
contingency) is directly or indirectly owned or controlled by any one of or any
combinations of the Corporation or one or more of its Subsidiaries.
                    “Trading Day” means any day which the Trading Market is open
for business.
                    “Trading Market” means the national or regional stock
exchange or quotation service upon which the Common Stock is listed or quoted,
including the “Pink Sheets” or any over-the-counter trading activity.
                    “Transfer Agent” means ViewCast.com, Inc.
*****

46



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Corporation has caused this Certificate to be duly
executed on its behalf by its undersigned Chief Executive Officer and attested
to by its Chief Financial Officer this 11th day of December, 2006.

                  VIEWCAST.COM, INC.,
a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
George C. Platt    
 
  Title:   Chief Executive Officer    

ATTEST:

         
By:
       
Name:
 
 
Laurie L. Latham    
Title:
  Chief Financial Officer    

47



--------------------------------------------------------------------------------



 



EXHIBIT A
HOLDER’S CONVERSION NOTICE
To: ViewCast.com, Inc.
     The undersigned Holder of the Series E Convertible Redeemable Preferred
Stock, par value U.S. $.0001 (the “Preferred Stock”), of ViewCast.com, Inc. (the
“Corporation”), in the aggregate principal amount of U.S. $                    
irrevocably exercises the option to convert such Preferred Stock into shares of
Common Stock of the Corporation, par value U.S. $0.0001 (the “Common Stock”), in
accordance with the terms of the Certificate of Designations relating to the
issuance by the Corporation of the Preferred Stock, and directs that the Common
Stock issuable and deliverable upon such conversion be issued and delivered to
the undersigned in the name and at the address set forth below.
     If the Common Stock is to be issued in the name of a Person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith funds in an amount sufficient to pay any such
taxes.
     All terms used and not otherwise defined herein shall have the respective
meanings set forth in the Certificate of Designations.
DATE:                                                            
Name of Holder:
Signature(s) of Holder:
Address for Delivery of Shares:
Name for Registration of Shares (if different than Holder):

48



--------------------------------------------------------------------------------



 



EXHIBIT C
     THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.
WARRANT TO PURCHASE COMMON STOCK
of VIEWCAST.COM, INC.
Void after December 11, 2013
     This Warrant is issued to the Ardinger Family Partnership, Ltd. (“Holder”)
by ViewCast.com, Inc., a Delaware corporation (the “Company”), on December 11,
2006 (the “Warrant Issue Date”). This Warrant is issued pursuant to the terms of
that certain Exchange Agreement dated December 11, 2006, by and between the
Company and the Holder (the “Exchange Agreement”).
     1. Purchase Shares. Subject to the terms and conditions hereinafter set
forth, the Holder is entitled, upon surrender of this Warrant at the principal
office of the Company (or at such other place as the Company shall notify the
holder hereof in writing), to purchase from the Company up to Two Million Five
Hundred Thousand (2,500,000) fully paid and nonassessable shares of Common
Stock, par value $0.0001, of the Company, as constituted on the Warrant Issue
Date (the “Common Stock”). The number of shares of Common Stock issuable
pursuant to this Section 1 (the “Shares”) shall be subject to adjustment
pursuant to Section 9 hereof.
     2. Exercise Price. The purchase price for the Shares shall be $0.48 per
share which is 110% of the average closing sale price of the Common Stock on the
Over-The-Counter Bulletin Board during the five (5) trading days ending on the
date immediately prior to the closing of transactions contemplated by the
Exchange Agreement, as adjusted from time to time pursuant to Section 9 hereof
(the “Exercise Price”).
     3. Exercise Period. This Warrant shall be exercisable commencing on the
Warrant Issue Date and shall expire and be of no further force or effect at 4:30
pm (Dallas time) on December 11, 2013 (the “Expiration Date”).
     4. Method of Exercise. While this Warrant remains outstanding and
exercisable in accordance with Section 3 above, the Holder may exercise, in
whole or in part, the purchase rights evidenced hereby. Such exercise shall be
effected by:

49



--------------------------------------------------------------------------------



 



          (a) the surrender of the Warrant, together with a duly executed copy
of the form of Notice of Election attached hereto, to the Secretary of the
Company at its principal office; and
          (b) the payment to the Company of an amount equal to the aggregate
Exercise Price for the number of Shares being purchased by either, at Holder’s
option, (i) certified check or bank draft or (ii) cancellation of principal or
interest owed to Holder by the Company.
     5. Accredited Investor. On the date hereof, the Holder is an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”). Immediately prior to any exercise of the Warrant
pursuant to Section 4, the Holder shall provide the Company with a
representation that it is still an “accredited investor” as defined in Rule
501(a) under the Securities Act.
     6. Investment Representation. Unless the Shares are issued to the Holder in
a transaction registered under applicable federal and state securities laws, by
its execution hereof, the Holder represents and warrants to the Company that all
Shares which may be purchased hereunder will be acquired by the Holder for
investment purposes for its own account and not with any present intent for
resale or distribution in violation of federal or state securities laws. Unless
the Shares are issued to the Holder in a transaction registered under the
applicable federal and state securities laws, all certificates issued with
respect to the Shares shall bear the appropriate restrictive investment legend
(such legend to be in substantially the same form as set forth in that certain
Exchange Agreement, dated as the hereof, by and between the Company and the
Holder) and shall be held indefinitely, unless they are subsequently registered
under the applicable federal and state securities laws or the Holder obtains an
opinion of counsel, in form and substance satisfactory to the Company and its
counsel, that such registration is not required.
     7. Certificates for Shares. Upon the exercise of the purchase rights
evidenced by Section 4 of this Warrant, one or more certificates for the number
of Shares so purchased shall be issued as soon as practicable thereafter (with
appropriate restrictive legends, if applicable), and in any event within ten
(10) days of the delivery of the Notice of Election.
     8. Issuance of Shares. The Company covenants that the Shares, when issued
pursuant to the exercise of this Warrant under Section 4, will be duly and
validly issued, fully paid and nonassessable.
     9. Adjustment of Exercise Price and Number of Shares. The number of and
kind of securities purchasable upon exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as follows:
          (a) Mandatory Reduction in Exercise Price. If, after the date of this
Warrant, the Company authorizes or issues additional shares of its Common Stock,
other than pursuant to any employee stock purchase plan, to any of George Platt,
Dave Stoner or Laurie Latham (each, an “Excluded Executive”) or to any other
person that is not an employee, consultant or outside director of the Company (a
“Third Party”) at a purchase price less than the Exercise Price per share (or
with regard to any shares of Common Stock that are granted but not paid for,
when the average closing sale price of the Common Stock during the five
(5) trading days ending on the date immediately prior to such grant), or grants
any warrants or options for

50



--------------------------------------------------------------------------------



 




the purchase of Common Stock to any Excluded Executive or Third Party with an
exercise price less than the Exercise Price per share, or grants or issues any
stock or securities convertible into or exchangeable for Common Stock with a
conversion price of less than the Exercise Price per share to any Excluded
Executive or Third Party, then the Exercise Price shall be reduced to equal the
lowest of any such price.
          (b) Subdivisions, Combinations and Other Issuances. If the Company
shall at any time prior to the expiration of this Warrant subdivide its Common
Stock, by split-up or otherwise, or combine its Common Stock, or issue
additional shares of its Common Stock as a dividend or distribution with respect
to any shares of its Common Stock, the number of Shares issuable on the exercise
of this Warrant shall forthwith be proportionately increased in the case of a
subdivision or stock dividend or distribution, or proportionately decreased in
the case of a combination. Appropriate adjustments shall also be made to the
purchase price payable per share, but the aggregate purchase price payable for
the total number of Shares purchasable under this Warrant (as adjusted under
this Section 9(b)) shall remain the same. Any adjustment under this Section 9(b)
shall become effective at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend or
distribution, or in the event that no record date is fixed, upon the making of
such dividend or distribution.
          (c) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the Common Stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 9(b) above), then, as a condition of such
reclassification, reorganization, or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant, the kind and amount of shares
of stock and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
share payable hereunder, provided the aggregate purchase price shall remain the
same.
          (d) Carry Over of Adjustments. No adjustment of the Exercise Price
shall be made if the amount of such adjustment shall be less than 1% of the
Exercise Price in effect immediately prior to the event giving rise to the
adjustment, provided, however, that in such case any adjustment that would
otherwise be required then to be made shall be carried forward and shall be made
at the time of and together with the next subsequent adjustment which, together
with any adjustment so carried forward, shall amount to at least 1% of the
Exercise Price.
          (e) Discretionary Reduction in Exercise Price. The Company may at any
time or from time to time reduce the Exercise Price of the Warrant.
          (f) Notice of Adjustment. Upon any adjustment of the number of Shares
and upon any adjustment of the Exercise Price, then and in each such case the
Company

51



--------------------------------------------------------------------------------



 




shall give written notice thereof to the Holder, which notice shall state the
Exercise Price and the number of Shares or other securities subject to the
unexercised Warrant resulting from such adjustment, and shall set forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.
          (f) Other Notices. In case at any time prior to the Expiration Date:

  (i)   the Company shall declare any dividend or distribution upon its shares
of Common Stock payable in shares;     (ii)   the Company shall offer for
subscription pro rata to the holders of its shares of Common Stock any
additional shares of any class or other rights;     (iii)   there shall be any
capital reorganization or reclassification of the capital stock of the Company,
or consolidation, amalgamation or merger of the Company with, or sale of all or
substantially all of its assets to, another corporation; or     (iv)   there
shall be a voluntary dissolution, liquidation or winding-up of the Company,

then, in any one or more of such cases, the Company shall give to the Holder
(A) at least 10 days’ prior written notice of the date on which a record date
shall be taken for such dividend, distribution or subscription rights or for
determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, amalgamation, sale, dissolution,
liquidation or winding-up and (B) in the case of any such reorganization,
reclassification, consolidation, merger, amalgamation, sale, dissolution,
liquidation or winding-up, at least 10 days’ prior written notice of the date
when the same shall take place. Such notice in accordance with the foregoing
clause (A) shall also specify, in the case of any such dividend, distribution or
subscription rights, the date on which the holders of shares of Common Stock
shall be entitled thereto, and such notice in accordance with the foregoing
clause (B) shall also specify the date on which the holders of shares of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, amalgamation, sale, dissolution, liquidation or
winding-up, as the case may be.
          (g) Shares to be Reserved. The Company will at all times keep
available, and reserve out of its authorized shares of Common Stock, solely for
the purpose of issue upon the exercise of the Warrant, such number of Shares as
shall then be issuable upon the exercise of the Warrant. The Company will take
all such actions as are within its power to ensure that all such Shares may be
so issued without violation of any applicable law.
     10. No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.

52



--------------------------------------------------------------------------------



 



     11. No Stockholder Rights. Prior to exercise of this Warrant, the Holder
shall not be entitled to any rights of a stockholder with respect to the Shares,
including (without limitation) the right to vote such Shares, receive dividends
or other distributions thereon, exercise preemptive rights or be notified of
stockholder meetings, and such holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company. However,
nothing in this Section 11 shall limit the right of the Holder to be provided
the Notices required under this Warrant. Notwithstanding the foregoing, the
Holder shall be deemed a stockholder and shall be entitled to all of the rights
of a stockholder with respect to the Shares immediately upon satisfying all of
Section 4.
     12. Participation in Rights Distribution. If at any time, while this
Warrant, or any portion thereof, is outstanding and unexpired, the Company shall
issue to all holders of its Common Stock rights (the “Rights”) entitling the
holders thereof to purchase any shares of capital stock, the Company also shall
issue to the Holder identical Rights, with such number of Rights to be issued to
the Holder being based on the number of shares of Common Stock which Holder
would then be entitled to receive if this Warrant had been exercised in full
immediately prior to the issuance of the Rights. Prior to issuing the Rights,
the Company shall provide notice to the Holder as set forth in Section 9(f). In
connection with issuing the Rights, the Company will take all necessary
corporate action to at all times keep available and reserve out of its
authorized shares of Common Stock the number of shares of Common Stock issuable
upon exercise of the Rights.
     13. Transfers of Warrant. The Holder of the Warrants may transfer this
Warrant without restriction to an Affiliate of H.T. Ardinger (as defined under
Rule 405 promulgated pursuant to the Securities Act) or a family member of H.T.
Ardinger and in compliance with all applicable federal and state securities
laws. Any other transfer of this Warrant must be for the right to acquire upon
exercise at least 200,000 Shares (subject to adjustment for any reverse stock
split or share combination) and in compliance with all applicable federal and
state securities laws. In order for a transferee of this Warrant to receive any
of the benefits of such Warrant, the Company must have received notice of such
transfer, pursuant to Section 17 hereof, in the form of assignment attached
hereto, accompanied by an opinion of counsel, which opinion shall be reasonably
acceptable to the Company, that an exemption from registration of this Warrant
under the Securities Act and under any applicable state securities law is
available.
     14. Replacement. Upon receipt of evidence satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant or, in the case of
mutilation, upon surrender of this Warrant, the Company will issue to the Holder
a replacement warrant (containing the same terms and conditions as this
Warrant).
     15. Successors and Assigns. The terms and provisions of this Warrant shall
inure to the benefit of, and be binding upon, the Company and the Holder hereof
and their respective successors and permitted assigns as set forth in
Section 13.
     16. Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular

53



--------------------------------------------------------------------------------



 



instance and either retroactively or prospectively), with the written consent of
the Company and the Holder.
     17. Notices. All notices required under this Warrant shall be deemed to
have been given or made for all purposes (i) upon personal delivery, (ii) upon
confirmation receipt that the communication was successfully sent to the
applicable number if sent by facsimile; (iii) one business day after being sent,
when sent by professional overnight courier service, or (iv) five days after
posting when sent by registered or certified mail. Notices to the Company shall
be sent to the principal office of the Company (or at such other place as the
Company shall notify the Holder hereof in writing). Notices to the Holder shall
be sent to the address of the Holder on the books of the Company (or at such
other place as the Holder shall notify the Company hereof in writing).
     18. Captions. The section and subsection headings of this Warrant are
inserted for convenience only and shall not constitute a part of this Warrant in
construing or interpreting any provision hereof.
     19. Governing Law. This Warrant shall be governed by the laws of the State
of Delaware.

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, ViewCast.com, Inc. caused this Warrant to be executed
by an officer thereunto duly authorized.

            VIEWCAST.COM, INC.
      By:           Laurie L. Latham        Chief Financial Officer     

Agreed to and Acknowledged by:
ARDINGER FAMILY PARTNERSHIP, LTD.

         
By:
       
 
 
 
H.T. Ardinger, Jr.    
 
  General Partner    

55



--------------------------------------------------------------------------------



 



FORM OF ELECTION TO EXERCISE
     The undersigned hereby irrevocably elects to exercise the number of
Warrants of VIEWCAST.COM, INC. set out below for the number of Shares (or other
property or securities subject thereto) as set forth below:

         
 
  (a) Number of Shares to be Acquired:  
                                        
 
       
 
  (b) Exercise Price per Share:                                           
 
       
 
  (c) Aggregate Purchase Price [(a) multiplied by (b)]:  
                                        

and hereby tenders a certified check, bank draft or cash for such aggregate
purchase price, and directs such Shares to be registered and a certificate
therefore to be issued as directed below.
DATED this                      day of                                         ,
                     .
Per:                                                            

         
Direction as to Registration
       
Name of Registered Holder:
       
Address of Registered Holder:
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

 



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
(To be executed by the registered holder if such holder
desires to transfer the Warrant.)
     FOR VALUE RECEIVED                                          hereby sells,
assigns and transfers unto                                         .
(Please print name and address of transferee)
     this Warrant, together with all right, title and interest therein, and does
hereby irrevocably constitute and appoint
                                         Attorney, to transfer the within
Warrant on the books of the within-named Company, with full power of
substitution.
Dated:                     , 200_

         
 
  Signature    
 
     
 
      (Signature must conform in all respect to name of holder as specified on
the face of the Warrant.)
 
                    (Insert Social Security or Other Identifying
Number of Holder)

57



--------------------------------------------------------------------------------



 



EXHIBIT D
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (the “Agreement”) is entered into as of
December 11, 2006, by and among ViewCast.com, Inc., a Delaware corporation (the
“Company”), and Ardinger Family Partnership, Ltd. (“Ardinger”), and any
successors and assigns (collectively, including Ardinger, the “Holders”). In
consideration of the mutual promises herein contained, and other consideration,
the receipt and adequacy of which hereby is acknowledged, the parties hereto
agree as follows:
     1. Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:
          1.1 “Common Stock” means the common stock, par value $.0001 per share,
of the Company.
          1.2 “Demand” means a written request to the Company signed by Holders
of at least 10,000,000 shares of the outstanding Registrable Securities which
can be made at any time after January 1, 2008.
          1.3 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder, all as
the same shall be in effect at that time.
          1.4 “Exchange Shares” shall mean the 2,862,687 shares of Common Stock
issued to Ardinger pursuant to the terms of the Exchange Agreement (as defined
below).
          1.5 “Preferred Shares” shall mean those certain shares of Series E
Convertible Redeemable Preferred Stock of the Company, initially convertible
into 15,686,274 shares of Common Stock of the Company issued to Ardinger
pursuant to the Exchange Agreement by and among Ardinger, the Company and others
dated as of December 11, 2006 (the “Exchange Agreement”).
          1.6 The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act (as defined below), and the declaration or
ordering of the effectiveness of such registration statement.
          1.7 “Registrable Securities” means (i) the shares of Common Stock
issuable or issued upon conversion of the Preferred Shares, the shares of Common
Stock issuable or issued upon exercise of the Warrant (as defined below) and the
Exchange Shares and (ii) any other shares of the Common Stock issued as (or
issuable upon or the exercise of any right or other security which is issued as)
a dividend or other distribution with respect to or in exchange for or
replacement of the Preferred Shares, or the Common Stock issued upon conversion
of the Preferred Shares, the Common Stock issued upon exercise of the Warrant
and the Exchange Shares; provided, however, that Registrable Securities shall
only be treated as Registrable

58



--------------------------------------------------------------------------------



 



Securities if and so long as, they have not been (A) sold to or through a broker
or dealer or underwriter in a public distribution or a public securities
transaction or (B) sold, in the opinion of counsel to the Company, in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act under Section 4(1) thereof so that all transfer restrictions
and restrictive legends with respect thereto are removed upon the consummation
of such sale.
          1.8 “Registration Expenses” shall mean all expenses (excluding
underwriting discounts, selling commissions, and fees and expenses in excess of
an aggregate of $10,000 of counsel for the Holders) incurred in connection with
a registration under Section 2 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel and accountants for the Company (including expenses of special audits or
“cold comfort” letters or opinions) and blue sky fees and expenses.
          1.9 “Securities Act” shall mean the Securities Act of 1933, as
amended, and the rules and regulations of the SEC promulgated thereunder, all as
the same shall be in effect at the time.
          1.10 “SEC” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
          1.11 “Warrant” shall mean the warrant granted to Ardinger to initially
acquire upon exercise of the warrant 2,500,000 shares of Common Stock, which
warrant was issued pursuant to the terms of the Exchange Agreement.
     2. Demand Registration.
          2.1 Request for Demand Registration. At any time after January 1,
2008, Holders of at least the lesser of (a) 10,000,000 shares of the Registrable
Securities or (b) Registrable Securities with a market value of $10,000,000 (the
“Demand Holders”) shall have the right to make a Demand to the Company that it
register for resale the number of Registrable Securities set forth in the
Demand. Upon receiving a Demand, the Company shall provide to each other Holder
the right to include in the registration any of each other Holder’s Registrable
Securities. Collectively, the Demand Holders and such other Holders who elect to
participate in the registration are referred to as the “Selling Demand Holders.”
          2.2 Form of Registration Statement. On or before the sixtieth (60th)
day following a Demand, the Company file with the SEC a registration statement
under the Securities Act covering the resale of the number of Registrable
Securities elected pursuant to Section 2.1 to be included in such registration.
In addition, the Company may elect to register for resale shares of Common Stock
held by other security holders of the Company, so long as (i) the Registrable
Securities of the Selling Demand Holders to be registered will not be reduced
thereby; (ii) if such registration is an underwritten offering, such other
security holders agree in writing to sell the Common Stock on the same terms and
conditions as apply to the Registrable Securities being sold so long as any
Common Stock to be sold pursuant to this clause (ii) will not, in the opinion of
the managing underwriter(s) adversely affect the offering price of the
Registrable Securities being sold; and (iii) the Company will be responsible for
any and all costs

59



--------------------------------------------------------------------------------



 



(including reasonable attorneys’ fees) incurred by the Selling Demand Holders
arising out of the registration of such other security holder’s Common Stock.
          2.3 Effecting the Registration Statement. The Company shall use its
reasonable best efforts to cause the registration statement to become effective
as soon as possible following the filing thereof and shall use its reasonable
best efforts to keep the registration statement in effect and maintain
compliance with all securities laws until the end of the Registration Period
(hereafter defined).
          2.4 Number of Demands. Subject to Section 2.7, the Company shall only
be obligated under this Section 2 to effect an aggregate of one (1) registration
on Demand for any and all Holders, unless the Company breaches its obligations
under Sections 2.2, 2.3 or 4.2 (b), (c), (d), (e) or (f).
          2.5 Delay due to Underwritten Offering. If, upon receiving a Demand,
the Company is otherwise registering its securities pursuant to an underwritten
public offering and in the good faith judgment of the managing underwriter, the
registration of the Registrable Securities pursuant to the Demand or the resale
of the Registrable Securities pursuant thereto would interfere with the
Company’s successful marketing of its securities, the Company may, by giving
prompt written notice to the Holders giving the Demand, delay the registration
of the Registrable Securities pursuant to the Demand or any resale of such
Registrable Securities for the minimum period necessary to not interfere with
the Company’s offering, but in no event more than ninety (90) days. The Holders
shall have piggyback rights under Section 3 with respect to the Company’s
offering.
          2.6 Underwritten Offering. If any registration under Section 2 of this
Agreement is an underwritten offering, the underwriter(s) that will administer
the offering will be selected by the Company.
     2.7 Withdrawal. If any Holder disapproves of the terms of any offering,
such Holder may, in its sole discretion, withdraw such Holder’s Registrable
Securities therefrom by giving written notice to the Company. Such Holder’s
Registrable Securities so withdrawn from the offering shall also be withdrawn
from registration. If all Holders requesting the Demand withdraw all Registrable
Securities from such registration (whether before or after the registration
statement is declared effective by the SEC) as a result of a Permitted
Withdrawal Event (as hereafter defined), then such registration shall not be
counted as or constitute the Demand effected hereunder. The term “Permitted
Withdrawal Event” means (a) there has occurred any material adverse change in
the financial markets in the United States or the international financial
markets, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions, including, without
limitation, as a result of terrorist activities after the date of filing of such
registration statement either within or outside the United States, (b) trading
in any securities of the Company has been suspended or materially limited by the
SEC or the New York Stock Exchange, the American Stock Exchange, or NASDAQ if
such securities were so traded immediately prior to such suspension or material
limitation, or if trading generally on the New York Stock Exchange or the
American Stock Exchange or in the Nasdaq National Market

60



--------------------------------------------------------------------------------



 



has been suspended or materially limited, or minimum or maximum prices for
trading have been fixed, or maximum ranges for prices have been required, by any
of said exchanges or by such system or by order of the SEC, the National
Association of Securities Dealers, Inc. or any other governmental authority,
(c) a material disruption has occurred in commercial banking or securities
settlement or clearance services in the United States, or (d) a banking
moratorium has been declared by either Federal or New York authorities.
     3. Piggyback Registration.
          3.1 Notice. If at any time prior to the expiration of the Registration
Period, (i) the Company shall determine to register any of its equity
securities, either for its own account or for the account of a security holder
or holders, other than a registration relating solely to employee benefit plans
or a registration relating solely to a Rule 145 transaction or other merger
transaction or a registration on any registration form which does not permit
secondary sales of Common Stock and (ii) registration statements covering the
resale of all of the Registrable Securities are not then effective and available
for sales thereof, the Company will:
          (a) promptly give the Holders written notice thereof;
          (b) include in such registration, and in any underwriting involved
therein, all of the Registrable Securities specified in a written request or
requests made by the Holders within thirty (30) days after receipt of the
written notice from the Company described in clause (a) above, except as set
forth in Section 3.2 below. Such written request or requests shall specify all
of the Holders’ Registrable Securities; provided, however, the aggregate amount
of Registrable Securities specified in such written request shall not be less
than one-half of the Registrable Securities; and
          (c) use its reasonable best efforts to keep the registration statement
in effect and maintain compliance with all securities laws for the Registration
Period.
          3.2 Underwriting. The right of the Holders to registration pursuant to
this Section 3 shall be conditioned upon their participation in any underwriting
and the inclusion of their Registrable Securities in such underwriting to the
extent provided herein. If the Holders wish to include Registrable Securities in
the registration and underwriting, if any, the Holders shall (together with the
Company and the other stockholders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with an
underwriter(s) selected by the Company. Notwithstanding any other provision of
this Section 3, if the underwriter(s) determines that marketing factors require
a limitation on the number of shares to be underwritten, then the Company shall
include in such registration to the extent that such securities may be included
in such registration without materially affecting the offering price thereof in
the opinion of such managing underwriter in the following order: (i) if such
registration is initiated by the Company proposing to register any of its Common
Stock, first such Common Stock proposed to be sold by the Company; (ii) if such
registration is initiated by the Company proposing to register any of its Common
Stock, second, up to all the Registrable Securities held by any Holder which
have been duly requested to be included in such registration in accordance with
this Agreement with the actual amount being determined by the managing

61



--------------------------------------------------------------------------------



 




underwriter; (iii) if such registration is not initiated by the Company
proposing to register any of its Company, first, up to all the Registrable
Securities held by any Holder which have been duly requested to be included in
such registration in accordance with this Agreement with the actual amount being
determined by the managing underwriter; (iv) if such registration is initiated
by the Company proposing to register any of its Common Stock, third, up to all
of any other securities of the Company held by Persons other than a Holder
having rights to participate in such registration, in accordance with their
agreements with respect thereto with the actual amount being determined by the
managing underwriter; and (v) if such registration is not initiated by the
Company proposing to register any of its Common Stock, second, up to all of any
other securities of the Company held by Persons other than a Holder having
rights to participate in such registration, in accordance with their agreements
with respect thereto with the actual amount being determined by the managing
underwriter. If the Holders or other stockholder disapproves of the terms of any
such underwriting, the Holders or other stockholder may elect to withdraw
therefrom by written notice to the Company and the underwriter(s). Any
Registrable Securities or other securities excluded or withdrawn from such
underwriting shall be withdrawn from such registration.
     4. Expenses of Registration; Registration Procedures.
          4.1 Expenses. All Registration Expenses incurred in connection with
any registration, qualification or compliance pursuant to this Agreement shall
be borne by the Company.
          4.2 Procedures. If and whenever the Company effects the registration
of any Registrable Securities as provided herein, the Company shall, subject to
the limitations provided herein:
               (a) if requested, prior to filing a registration statement or
prospectus or any amendment or supplement thereto, furnish to the selling
Holders and each underwriter, if any, of the Registrable Securities covered by
such registration statement copies of such registration statement, prospectus,
any amendment or supplement thereto as proposed to be filed;
               (b) prepare and file with the SEC such amendments and supplements
to any registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement until such time as
all of such Registrable Securities have been disposed of in accordance with the
intended methods of disposition by the Holders thereof set forth in such
registration statement;
               (c) furnish to the Holders of Registrable Securities covered by
such registration statement such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act, and such other documents, as the Holders may reasonably request;

62



--------------------------------------------------------------------------------



 



               (d) use its reasonable best efforts to register or qualify all
Registrable Securities and other securities covered by such registration
statement under such other securities or blue sky laws of such jurisdictions as
the Holders shall reasonably request (the “Blue Sky Laws”), to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and take any other action which may be reasonably
necessary or advisable to enable the Holders to consummate the disposition in
such jurisdictions of the securities owned by the Holders, except that the
Company shall not for any such purpose be required to qualify generally to do
business as a foreign corporation in any jurisdiction wherein it would not but
for the requirements of this Section 4.2(d) be obligated to be so qualified or
to consent to general service of process in any such jurisdiction;
               (e) use its reasonable best efforts to cause all Registrable
Securities covered by such registration statement to be registered with or
approved by such other United States Federal or state governmental agencies or
authorities as may be necessary to enable the Holders thereof to consummate the
disposition of such Registrable Securities;
               (f) notify the Holders of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, upon discovery that, or upon
the happening of any event as a result of which, the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and at the request
of the Holders, prepare and furnish to the Holders a reasonable number of copies
of a supplement to or an amendment of such prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading;
               (g) after the filing of the registration statement, promptly
notify the Holders of any stop order issued or, to its knowledge, threatened by
the SEC and take all reasonable actions required to prevent the entry of such
stop order or to remove it if entered;
               (h) provide and cause to be maintained a transfer agent for all
Registrable Securities covered by such registration statement from and after a
date not later than the effective date of such registration statement;
               (i) use its reasonable best efforts to list all Registrable
Securities covered by such registration statement on any national or regional
securities exchange or quoting service on which any of the Common Stock is then
listed or quoted, including the “pink sheets” or any over-the-counter trading
activity;
               (j) the Company will make reasonably available for inspection by
the Holders requesting registration of Registrable Securities, any underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other professional retained by the Holders or
underwriter (collectively, the “Inspectors”), all financial

63



--------------------------------------------------------------------------------



 



and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
Inspectors in connection with such registration statement. Records which the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such registration statement or (ii) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction. The Holders agree that information obtained by it as a
result of such inspections shall be deemed confidential and shall not be used by
it as the basis for any market transactions in the securities of the Company or
its affiliates unless and until such is made generally available to the public;
               (k) the Company will otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC; and
               (l) upon the transfer of any Registrable Securities by the
Holders in connection with a registration hereunder, the Company shall furnish
unlegended certificates representing ownership of the Registrable Securities in
such denominations as shall be requested by the Holders or the underwriters.
          4.3 Company Right to Delay. Notwithstanding anything set forth in this
Agreement, the Company shall have the right once per every twelve
(12) consecutive months to delay the filing of a registration statement pursuant
to this Agreement and to suspend the effectiveness of any such Registration
Statement for a reasonable period of time (not exceeding ninety (90) days) if
the Company furnishes to the selling Holders a certificate signed by the
Chairman of the Board or the President of the Company stating that the Company
has determined in good faith that effecting such registration or offering at
such time would adversely affect a material financing, acquisition or
disposition of assets, distribution rights or stock, merger or other comparable
transaction, or would require the Company to make public disclosure of
information the public disclosure of which would have a material adverse effect
upon the Company. The right pursuant to this Section 4.3 cannot be used with the
delay right under Section 2.5. If a registration is delayed under Sections 2.5
or 4.3, then such registration may not also be delayed under the other section.
     5. Indemnification.
          5.1 Company. The Company shall indemnify a Holder and the directors,
officers, employees, agents and representatives of the Holder, and each person,
if any, who controls any Holder within the meaning of Section 15 of the
Securities Act, if Registrable Securities held by the Holder are included in the
securities with respect to which registration, qualification or compliance has
been effected pursuant to this Agreement, against all claims, losses, damages
and liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any related
registration statement) incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to

64



--------------------------------------------------------------------------------



 




state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of the
Securities Act or the Blue Sky Laws including any rule or regulation thereunder
applicable to the Company relating to action or inaction required of the Company
in connection with any such registration, qualification or compliance, and will
reimburse the Holder and such directors, officers, employees, agents,
representatives or control persons for any attorney’s fees, legal and any other
expenses reasonably incurred in connection with investigating and defending any
such claim, loss, damage, liability or action, provided that the Company will
not be liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement (or
alleged untrue statement) or omission (or alleged omission) contained in a
writing signed by that Holder and furnished to the Company by that Holder and
stated to be specifically for use in preparing such prospectus, offering
circular or other document incident to such registration, qualification or
compliance in that writing.
          5.2 Holder. Each Holder will, if Registrable Securities or other
securities held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify the
Company, each of its directors, officers, employees, agents and representatives
and each underwriter, if any, of the Company’ securities covered by such a
registration statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company and such directors,
officers, agents, representatives, underwriters or control persons for any legal
or any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability or action, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document incident to such
registration, qualification or compliance and contained in a writing signed by
that Holder and furnished to the Company by that Holder and stated to be
specifically for use in preparing such prospectus, offering circular or other
document incident to such registration, qualification or compliance in that
writing. Notwithstanding anything to the contrary in this Agreement, in no event
shall the aggregate liability of such Holder for indemnification or contribution
under this Section 5 exceed the proceeds actually received by such Holder from
the sale of shares in such offering (after deducting any and all costs, fees,
and expenses, including underwriting commissions, discounts, and legal fees and
expenses).
          5.3 Procedures. Each party entitled to indemnification under this
Section 5 (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought and shall permit the Indemnifying Party to assume the defense of any such
claim or any litigation resulting therefrom provided that counsel for the
Indemnifying Party who shall conduct the defense of such claim or any litigation
resulting therefrom, shall be approved by the Indemnified Party (whose approval
shall not unreasonably

65



--------------------------------------------------------------------------------



 




be withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Agreement, except to the extent that the Indemnified
Party is prejudiced thereby. Each Indemnified Party, at the Indemnifying Party’s
cost, shall furnish such information regarding itself or the claim in question
as an Indemnifying Party may reasonably request and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom. An Indemnified Party shall have the right to retain its own counsel,
with the fees and expenses to be paid by the Indemnifying Party, if
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between such Indemnified Party and any other party represented by such
counsel in such proceeding, provided that in no event shall the Indemnifying
Party be required to pay the fees and expenses of more than one such separate
counsel for all Indemnified Parties.
          5.4 Equitable Relief. If the indemnification provided for in this
Section 5 is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party with respect to any losses, claims, damages or liabilities
referred to herein, the Indemnifying Party, in lieu of indemnifying such
Indemnified Party thereunder, shall to the extent permitted by applicable law
contribute to the amount paid or payable by such Indemnified Party as the result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and of the
Indemnified Party on the other in connection with the allegation(s) that
resulted in such loss, claim, damage or liability, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the Indemnifying Party or by the Indemnified Party and the parties’ relevant
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, that in no event shall any contribution by
any Holder hereunder exceed the proceeds from the sale of shares in the offering
received by such Holder.
          5.5 Survival. The obligations of the Company and the Holders under
this Section 5 shall survive the completion of any offering of Registrable
Securities in a registration statement and the termination of this Agreement. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the prior written consent of each Indemnified Party (which consent
shall not be unreasonably withheld), consent to the entry of any judgment or
enter into any settlement. Unless waived by the Indemnified Party, all judgments
and settlements must include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.
     6. Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC which may permit the sale of the
Registrable Securities to the public without registration, the Company agrees
to:
          6.1 Public Information. Make and keep public information available as
those terms are understood and defined in Rule 144 under the Securities Act;

66



--------------------------------------------------------------------------------



 



          6.2 Filings. File with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act;
          6.3 Compliance. So long as a Holder owns any Registrable Securities,
furnish to such Holder forthwith upon request a written statement by the Company
as to its compliance with the reporting requirements of Rule 144, and of the
Securities Act and the Exchange Act;
          6.4 Removal of Legends. The Company will, at the written request of a
Holder, upon receipt from such Holder of a certificate certifying (i) that such
Holder has held its Registrable Securities for the applicable holding period
under Rule 144 with respect to the Holder’s possession of such Registrable
Securities, as in effect on the date of such certificate, (ii) that such Holder
has not been an affiliate (as defined in Rule 144) of the Company during any of
the ninety (90) preceding days, and (iii) as to such other matters as may be
required in accordance with Rule 144, remove from the stock certificates
representing such Registrable Securities that portion of any restrictive legend
which relates to the registration provisions of the Securities Act; and
          6.5 Additional Information. The Company acknowledges and agrees that
the purposes of the requirements contained in this Section 6 are to enable the
Holders to comply with the current public information requirement contained in
Paragraph (c) of Rule 144 under the Securities Act should the Holders ever wish
to dispose of any of the securities of the Company acquired by it without
registration under the Securities Act in reliance upon Rule 144 (or any other
similar exemptive provision). The Company shall take such other measures, and
file such other information, documents and reports, as shall hereafter be
required by the SEC as a condition to the availability of Rule 144 under the
Securities Act (or any similar provision hereafter in effect).
     7. Termination of Rights. The provisions of this Agreement, except the
provisions in Sections 5 and 6 of this Agreement, shall terminate upon the
earlier of (i) December ___, 2016, (ii) the first day that all Registrable
Securities have been sold by the Holders, or (iii) with regard to any specific
Holder, the first day that all Registrable Securities owned by such Holder (and
any affiliate of such Holder may be sold, in light of the status of such Holder
as an affiliate of the Company with whom such Holder must aggregate its shares
under Rule 144), pursuant to Rule 144 promulgated under the Securities Act in
any three (3) month period; provided, however, that the indemnification and
contribution rights and obligations hereunder shall not terminate and shall
survive forever. The period this Agreement is in effect is referred to as the
“Registration Period.”
     8. Miscellaneous.
          8.1 Transfer or Assignment of Registration Rights. The rights of a
Holder shall be assigned automatically to any transferee of the Preferred Shares
or Registrable Securities from such Holder as long as: (i) the Company is,
within a reasonable period of time following such transfer, furnished with
written notice of the name and address of such transferee and (ii) the
transferee agrees in writing with the Company to be bound by all of the
provisions hereof.

67



--------------------------------------------------------------------------------



 



          8.2 Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Texas as applied to agreements entered into
solely between residents of and to be performed entirely within such state.
          8.3 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          8.4 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          8.5 Notices, Etc. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by first-class mail,
postage prepaid, or otherwise delivered by hand or by messenger, addressed
(a) if to a Holder, at the address of such Holder on the books of the Company,
or at such other address as such Holder shall have furnished to the Company in
writing, or (b) if to the Company, at the address of its principal offices.
          8.6 Expenses. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, expenses
and necessary disbursements in addition to any other relief to which such party
may be entitled.
          8.7 Amendments and Waivers. Any term of this Agreement may be amended
with the written consent of the Company and the Holders of at least a majority
of the outstanding Registrable Securities. Any amendment or waiver effected in
accordance with this Section 8.7 shall be binding upon the Holders, each
transferee of the Registrable Securities, each future holder of all such
Registrable Securities, and the Company.
          8.8 Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement, and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
          8.9 Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party to this Agreement, upon any breach or
default of any other party, shall impair any such right, power or remedy of such
non-breaching party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or of any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be made in writing and shall be effective only to the extent

68



--------------------------------------------------------------------------------



 




specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to the Holders, shall be cumulative
and not alternative.
          8.10 Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof and any other written or oral agreements between the
parties hereto are expressly canceled.
          8.11 Aggregation of Stock. All Registrable Securities held or acquired
by affiliated entities or persons shall be aggregated for the purposes of
determining the availability of any right under this Agreement.
          8.12 Adjustment of Share Amounts. All share amounts in this Agreement
are subject to adjustment (a) in the event of any stock split, stock dividend or
share combination (reverse stock split) and (b) in accordance with (i) the
Certificate of Designation creating the Preferred Shares and (ii) the terms of
the Warrant.
          8.13 Remedies. The Company acknowledges that in the event of any
breach of this Agreement by the Company, or any controversy arises concerning
any Holder’s rights or obligations under this Agreement, such Holder (1) would
be irreparably and immediately harmed by such breach, (2) could not be made
whole by monetary damages, and (3) shall be entitled to seek temporary and
permanent injunctions (or their functional equivalents) to prevent any such
breach and/or to compel specific performance of this Agreement, in addition to
all other remedies to which such Holder may be entitled at law or in equity. The
remedies of such Holder under this Agreement shall be cumulative of each other
and of the remedies available at law or in equity. Such Holder’s full or partial
exercise of any such remedy shall not preclude any subsequent exercise by such
Holder of the same or any other remedy.
          8.14 Construction. Whenever the context requires in this Agreement,
the gender of all words used in Agreement include the masculine, feminine, and
neuter and the singular form of nouns, pronouns, and verbs shall include the
plural and vice versa. Use of “herein,” “hereof,” “hereby,” “hereunder,” or
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision or part hereof. Unless otherwise specified, all
references to a Section refer to sections of this Agreement. The terms
“include,” “includes,” and “including” mean “include without limitation,”
“includes without limitation,” and “including without limitation” and the term
“or” has the inclusive meaning represented by the phrase “and/or.”
          8.15 Time of the Essence. Time is of the essence with respect to all
obligations of the Company to give notice and otherwise take action hereunder.
     9. Other Provisions.
          9.1 No More Favorable Rights. The Company represents and warrants to
Ardinger that no other Person has registration rights equal to or more favorable
than the registration rights set forth in this Agreement. The Company covenants
and agrees with Ardinger that so long as Ardinger owns any Registrable
Securities and this Agreement has not terminated with respect to Ardinger
pursuant to Section 7 hereof, it (i) will not grant any Person registration
rights that are as favorable or more favorable than the rights granted in this
Agreement and (ii) will cause any agreement granting registration rights to any
other Person that

69



--------------------------------------------------------------------------------



 




is executed on or after the date hereof to be expressly subject and subordinate
to the rights in this Agreement.
          9.2 Representations and Warranties. The Company represents and
warrants to Ardinger that (i) this Agreement has been duly approved by all
necessary corporate action on the part of the Company, (ii) this Agreement
constitutes the Company’s legal, valid, and binding obligation, enforceable
against the Company in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency or similar laws affecting creditors right
generally and general equitable principles, and (iii) the execution, delivery,
and/or performance of this Agreement by the Company does not, and will not, with
the giving of notice, the passage of time, or both, breach, violate, or conflict
with the terms of any law, rule, or regulation by which the Company is bound,
any document or agreement to which the Company is a party or to which the
Company’s assets are subject, or any order, injunction, or decree to which the
Company is subject or by which the Company’s assets are bound.
[Signature Page to Follow]

70



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

            COMPANY:


VIEWCAST.COM, INC., a Delaware company
      By:           Laurie L. Latham        Chief Financial Officer     

            HOLDER:


ARDINGER FAMILY PARTNERSHIP, LTD.
      By:           H.T. Ardinger, Jr.        General Partner     

71